Exhibit 10.1

AMENDMENT AND RESTATEMENT

OF THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

Effective as of April 1, 2009



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT

OF THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

Table of Contents

 

          Page

ARTICLE I DEFINITIONS

   I-1

    1.1

   “ACCOUNT” OR “ACCOUNTS”    I-1

    1.2

   “ACTUAL CONTRIBUTION PERCENTAGE” OR “ACP”    I-1

    1.3

   “ACTUAL CONTRIBUTION RATIO” OR “ACR”    I-1

    1.4

   “ACTUAL DEFERRAL PERCENTAGE” OR “ADP”    I-1

    1.5

   “ACTUAL DEFERRAL RATIO” OR “ADR”    I-2

    1.6

   “ADDITIONAL ELECTIVE DEFERRAL CONTRIBUTIONS”    I-2

    1.7

   “ADMINISTRATOR”    I-2

    1.8

   “AFFILIATE”    I-2

    1.9

   “AGREEMENT AND DECLARATION OF TRUST”    I-3

    1.10

   “ANNUAL ADDITIONS”    I-3

    1.11

   “BOARD OF DIRECTORS” AND “BOARD”    I-3

    1.12

   “BREAK IN SERVICE”    I-3

    1.13

   “CODE”    I-4

    1.14

   “COMPANY”    I-4

    1.15

   “COMPANY STOCK FUND”    I-4

    1.16

   “COMPENSATION”    I-4

    1.17

   “DIRECT ROLLOVER”    I-5

    1.18

   “DISTRIBUTEE”    I-5

    1.19

   “EARLY RETIREMENT DATE”    I-5

    1.20

   “EFFECTIVE DATE”    I-5

    1.21

   “ELECTIVE CONTRIBUTION”    I-5

    1.22

   “ELECTIVE CONTRIBUTIONS ACCOUNT”    I-5

    1.23

   “ELIGIBILITY DATE”    I-6

    1.24

   “ELIGIBLE RETIREMENT PLAN”    I-6

    1.25

   “ELIGIBLE ROLLOVER DISTRIBUTION”    I-6

    1.26

   “ELIGIBLE SPOUSE”    I-7

    1.27

   “EMPLOYEE”    I-7

    1.28

   “EMPLOYER”    I-8

    1.29

   “EMPLOYER DISCRETIONARY CONTRIBUTION”    I-8

    1.30

   “EMPLOYER CONTRIBUTIONS ACCOUNT”    I-8

    1.31

   “EMPLOYER SECURITIES”    I-8

    1.32

   “ERISA”    I-8

    1.33

   “FAIR MARKET VALUE”    I-8

    1.34

   “401(K) PLAN”    I-9

    1.35

   “FUND”    I-9

    1.36

   “HARDSHIP”    I-9

    1.37

   “HIGHLY COMPENSATED EMPLOYEE”    I-9

    1.38

   “HOUR OF SERVICE”    I-9

    1.39

   “KEY EMPLOYEE”    I-11

    1.40

   “LEAVE OF ABSENCE”    I-11

    1.41

   “LIMITATION YEAR”    I-12

    1.42

   “MATCHING CONTRIBUTION”    I-12



--------------------------------------------------------------------------------

    1.43

   “MATCHING CONTRIBUTIONS ACCOUNT”    I-12

    1.44

   “MATCHING CONTRIBUTIONS ALLOCATION PERIOD”    I-12

    1.45

   “NATIONAL MED SUPPLY PLAN”    I-12

    1.46

   “NON-ELECTIVE CONTRIBUTION”    I-12

    1.47

   “NON-HIGHLY COMPENSATED EMPLOYEE”    I-12

    1.48

   “NON-KEY EMPLOYEE”    I-12

    1.49

   “NORMAL RETIREMENT AGE”    I-12

    1.50

   “NORMAL RETIREMENT DATE”    I-12

    1.51

   “PARTICIPANT”    I-12

    1.52

   “PLAN”    I-12

    1.53

   “PLAN ADMINISTRATOR”    I-13

    1.54

   “PLAN YEAR”    I-13

    1.55

   “POST-SEVERANCE COMPENSATION”    I-13

    1.56

   “PSS ESOP”    I-13

    1.57

   “PSS/TAYLOR PLAN”    I-13

    1.58

   “QUALIFIED MATCHING CONTRIBUTION”    I-13

    1.59

   “QUALIFIED MATCHING CONTRIBUTIONS ACCOUNT”    I-13

    1.60

   “QUALIFIED NON-ELECTIVE CONTRIBUTIONS ACCOUNT”    I-13

    1.61

   “ROLLOVER CONTRIBUTION”    I-13

    1.62

   “ROLLOVER/MERGER ACCOUNT”    I-14

    1.63

   “SECTION 415 COMPENSATION”    I-14

    1.64

   “SPECIAL BONUS”    I-15

    1.65

   “TOP HEAVY PLAN”    I-15

    1.66

   “TRUST”    I-16

    1.67

   “TRUSTEE”    I-16

    1.68

   “TRUST FUND” OR “TRUST FUNDS”    I-16

    1.69

   “VALUATION DATE”    I-16

    1.70

   “VALUATION PERIOD”    I-16

    1.71

   “YEAR OF SERVICE”    I-16

ARTICLE II PURPOSE OF THE PLAN AND THE TRUST

   II-1

    2.1

   EXCLUSIVE BENEFIT    II-1

    2.2

   RETURN OF CONTRIBUTIONS    II-1

    2.3

   PARTICIPANTS’ RIGHTS    II-1

    2.4

   QUALIFIED PLAN    II-1

ARTICLE III PLAN ADMINISTRATOR

   III-1

    3.1

   ADMINISTRATION OF THE PLAN    III-1

    3.2

   POWERS AND DUTIES    III-1

    3.3

   DIRECTION OF TRUSTEE    III-1

    3.4

   SUMMARY PLAN DESCRIPTION    III-1

    3.5

   DISCLOSURE    III-1

    3.6

   CONFLICT IN TERMS    III-1

    3.7

   NONDISCRIMINATION    III-1

    3.8

   RECORDS    III-1

    3.9

   FINAL AUTHORITY    III-1

    3.10

   CLAIMS    III-2

    3.11

   APPOINTMENT OF ADVISORS    III-2

ARTICLE IV ELIGIBILITY AND PARTICIPATION

   IV-1

    4.1

   CURRENT PARTICIPANTS    IV-1

    4.2

   ELIGIBILITY AND PARTICIPATION    IV-1

    4.3

   FORMER EMPLOYEES    IV-1



--------------------------------------------------------------------------------

ARTICLE V CONTRIBUTIONS TO THE TRUST

   V-1

    5.1

   PARTICIPANTS’ ELECTIVE CONTRIBUTIONS    V-1

    5.2

   ADDITIONAL ELECTIVE DEFERRAL CONTRIBUTIONS    V-5

    5.3

   MATCHING CONTRIBUTIONS AND QUALIFIED MATCHING CONTRIBUTIONS    V-6

    5.4

   EMPLOYER DISCRETIONARY CONTRIBUTIONS    V-13

    5.5

   NON-ELECTIVE CONTRIBUTIONS    V-13

    5.6

   LIMITATIONS ON CONTRIBUTIONS AND FORFEITURES    V-13

    5.7

   LIMITATIONS ON ELECTIVE CONTRIBUTIONS, QUALIFIED MATCHING CONTRIBUTIONS AND
MATCHING CONTRIBUTIONS    V-13

    5.8

   FORM AND TIMING OF CONTRIBUTIONS    V-17

    5.9

   ROLLOVER CONTRIBUTIONS    V-17

    5.10

   NO DUTY TO INQUIRE    V-18

ARTICLE VI PARTICIPANTS’ ACCOUNTS

   VI-1

    6.1

   COMMON FUND    VI-1

    6.2

   ESTABLISHMENT OF ACCOUNTS    VI-1

    6.3

   INTERESTS OF PARTICIPANTS    VI-3

    6.4

   ADJUSTMENTS TO ACCOUNTS    VI-3

    6.5

   LIMITATION ON ALLOCATION OF CONTRIBUTIONS    VI-7

ARTICLE VII BENEFITS UNDER THE PLAN

   VII-1

    7.1

   RETIREMENT BENEFIT    VII-1

    7.2

   DISABILITY BENEFIT    VII-1

    7.3

   SEVERANCE FROM EMPLOYMENT BENEFIT    VII-1

    7.4

   DEATH BENEFIT    VII-4

    7.5

   HEROES EARNINGS ASSISTANCE AND RELIEF TAX ACT OF 2008 (‘HEART’)    VII-5

ARTICLE VIII PAYMENTS OF BENEFITS

   VIII-1

    8.1

   TIME FOR DISTRIBUTION OF BENEFITS    VIII-1

    8.2

   FORM OF PAYMENT    VIII-2

    8.3

   MANNER OF PAYMENT    VIII-2

    8.4

   LIQUIDATION OF INVESTMENTS AND PERIODIC ADJUSTMENTS    VIII-3

    8.5

   DIRECT ROLLOVER DISTRIBUTIONS    VIII-3

    8.6

   PUT OPTIONS    VIII-4

    8.7

   LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN    VIII-5

    8.8

   AUTOMATIC ROLLOVERS    VIII-6

    8.9

   MINIMUM DISTRIBUTION REQUIREMENTS    VIII-6

ARTICLE IX PRERETIREMENT WITHDRAWALS

   IX-1

    9.1

   HARDSHIP WITHDRAWALS    IX-1

    9.2

   WITHDRAWALS AFTER AGE 59 1/2    IX-3

ARTICLE X DIRECTED INVESTMENTS

   X-1

    10.1

   PARTICIPANT DIRECTED INVESTMENTS    X-1

    10.2

   INVESTMENT FUNDS    X-1

    10.3

   DIVESTMENT OF EMPLOYER SECURITIES    X-1

    10.4

   ELECTION PROCEDURES    X-2

    10.5

   FAILURE TO DESIGNATE    X-3

    10.6

   UNIFORM PROCEDURES    X-3

    10.7

   DESIGNATED SECTION 404(C) PLAN    X-3

    10.8

   LOANS    X-4

ARTICLE XI TRUST FUNDS

   XI-1

    11.1

   TRUST FUND    XI-1

    11.2

   SEPARATE FUNDS    XI-1



--------------------------------------------------------------------------------

    11.3

   VOTING    XI-1

    11.4

   DIVIDENDS    XI-1

ARTICLE XII EXPENSES OF ADMINISTRATION OF THE PLAN AND THE TRUST FUND

   XII-1

    12.1

   EXPENSES OF ADMINISTRATION    XII-1

ARTICLE XIII AMENDMENT AND TERMINATION

   XIII-1

    13.1

   RESTRICTIONS ON AMENDMENT AND TERMINATION OF PLAN    XIII-1

    13.2

   AMENDMENT OF PLAN    XIII-1

    13.3

   TERMINATION OF PLAN    XIII-2

    13.4

   DISCONTINUANCE PROCEDURE    XIII-2

    13.5

   TERMINATION PROCEDURE    XIII-2

ARTICLE XIV MISCELLANEOUS

   XIV-1

    14.1

   MERGER OR CONSOLIDATION    XIV-1

    14.2

   ALIENATION    XIV-1

    14.3

   USERRA REQUIREMENTS    XIV-1

    14.4

   GOVERNING LAW    XIV-2

    14.5

   ACTION BY EMPLOYER    XIV-2

    14.6

   ALTERNATIVE ACTIONS    XIV-2

    14.7

   GENDER    XIV-3



--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT

OF THE

PSS WORLD MEDICAL, INC. SAVINGS PLAN

This Amendment and Restatement of the PSS World Medical, Inc. Savings Plan
(formerly known as the PSS World Medical, Inc. Employee Stock Ownership and
Savings Plan) is made and entered into effective for all purposes as of April 1,
2009, except as otherwise set forth herein, by PSS World Medical, Inc. (the
“Company”).

W I T N E S S E T H:

WHEREAS, the Company has previously adopted the PSS World Medical, Inc. Employee
Stock Ownership and Savings Plan, which has been amended from time to time (as
amended, the “Plan”); and

WHEREAS, the Company converted the Plan from an employee stock ownership plan to
a profit sharing plan, effective April 1, 2002; and

WHEREAS, the Plan is intended to qualify under section 401(a) of the Internal
Revenue Code of 1986, as amended (the “Code”) as a profit sharing plan and the
trust created under the Plan is intended to be exempt under section 501(a) of
the Code; and

WHEREAS, the Plan was previously amended to comply with the requirements of the
Uruguay Round Agreements Act of 1994 (“GATT”), the Uniformed Services Employment
and Reemployment Rights Act of 1994 (“USERRA”), the Small Business Job
Protection Act of 1996 (“SBJPA”), the Taxpayer Relief Act of 1997 (“TRA ‘97”),
the Internal Revenue Service Restructuring and Relief Act of 1998, the Community
Renewal Tax Relief Act of 2000, and in good faith to comply with the
requirements of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”), and other applicable Internal Revenue Service guidance; and

WHEREAS, the Plan shall be further amended and restated, effective April 1,
2009, to incorporate all Plan amendments adopted subsequent to the 2002
restatement date and to comply, in good faith, with the requirements of the
Pension Funding Equity Act of 2004 (“PFEA”), the American Jobs Creation Act of
2004 (“AJCA”), the Gulf Opportunity Zone Act of 2005 (“GOZA”), the U.S. Troop
Readiness, Veterans’ Care, Katrina Recovery, the Iraq Accountability
Appropriations Act, and the final Treasury Regulations promulgated under
Section 415 of the Code. This amended and restated Plan is also intended to be a
good faith amendment to comply with the requirements of the Pension Protection
Act of 2006 (“PPA”), the Heroes Earnings Assistance and Relief Tax Act of 2008
(“HEART”), and other applicable Internal Revenue Service guidance issued since
the last restatement



--------------------------------------------------------------------------------

NOW, THEREFORE, the Plan is hereby amended and restated in its entirety to read
as follows:

ARTICLE I

DEFINITIONS

1.1 “Account” or “Accounts” shall mean, as required by the context, the entire
amount held from time to time for the benefit of any one Participant, or a
portion thereof attributable to a Participant’s Elective Contributions Account,
Employer Contributions Account, Matching Contributions Account, Qualified
Matching Contributions Account, Qualified Non-Elective Contributions Account,
and/or Rollover/Merger Account.

1.2 “Actual Contribution Percentage” or “ACP” shall mean the actual contribution
percentage that is equal to, for a specific group of Participants (either Highly
Compensated Employees or Non-Highly Compensated Employees) for a Plan Year, the
average of the Actual Contribution Ratios (calculated separately for each
Participant in such group). The ACP for each group shall be calculated to the
nearest one-hundredth of one percent. For purposes of computing an ACP, a
Participant is an Eligible Employee who is eligible to have Matching
Contributions or Qualified Matching Contributions made (whether or not a
deferral election was made or suspended) allocated to such Participant’s
Matching Contributions Account for a “specific Plan Year.” In addition, if an
Employee contribution is required as a condition of participation in the Plan,
any Employee who would be a Participant in the Plan if such Employee made such a
contribution shall be treated (for purposes of the ACP test) as an eligible
Participant on behalf of whom no Employee contributions are made. However, if a
Participant has no 414(s) compensation for the Plan Year, then such Participant
shall be disregarded for purposes of calculating the ACP of a group. For
purposes of this section, the term “specific Plan Year” means, for Participants
who are Highly Compensated Employees, the Plan Year being tested. If the current
year testing method is being used, then the term “specific Plan Year” means, for
Participants who are Non-Highly Compensated Employees, the Plan Year being
tested. If the prior year testing method is being used, then the term “specific
Plan Year” means, for Participants who are Non-Highly Compensated Employees, the
Plan Year prior to the Plan Year being tested.

1.3 “Actual Contribution Ratio” or “ACR” shall mean the actual contribution
ratio of each Participant, that is a ratio (expressed as a percentage) equal to
(a) the contribution percentage amounts of such Participant for such Plan Year
to (b) such Participant’s 414(s) compensation for such Plan Year. Matching
Contributions, Qualified Matching Contributions, and Non-Elective Contributions
will be considered made for a Plan Year if made no later than the end of the
12-month period beginning on the date after the close of the Plan Year. The ACR
for each Participant shall be calculated to the nearest one-hundredth of one
percent.

1.4 “Actual Deferral Percentage” or “ADP” shall mean the actual deferral
percentage that is equal to, for a specific group of Participants (either Highly
Compensated Employees or Non-Highly Compensated Employees) for a Plan Year, the
average of the ADRs (calculated separately for each Participant in such group).
The ADP for each group shall be calculated to the nearest one-hundredth of one
percent. For purposes of computing an ADP, a Participant is an Eligible Employee
who is eligible to made Elective deferrals (whether or not a deferral election
was made or suspended) allocated to the Participant’s Elective Contributions

 

I-1



--------------------------------------------------------------------------------

Account for a “specific Plan Year.” However, if a Participant has no 414(s)
compensation for the Plan Year, then such Participant shall be disregarded for
purposes of calculating the ADP of a group. For purposes of this section, the
term “specific Plan Year” means, for Participants who are Highly Compensated
Employees, the Plan Year being tested. If the current year testing method is
being used, then the term “specific Plan Year” means, for Participants who are
Non-Highly Compensated Employees, the Plan Year being tested. If the prior year
testing method is being used, then the term “specific Plan Year” means, for
Participants who are Non-Highly Compensated Employees, the Plan Year prior to
the Plan Year being tested.

1.5 “Actual Deferral Ratio” or “ADR” shall mean the actual deferral ratio of
each Participant, that is a ratio (expressed as a percentage) equal to (a) the
amount of Employer contributions actually paid over to the Plan on behalf of
such Participant for such Plan Year, to (b) such Participant’s 414(s)
compensation for such Plan Year.

For purposes of this definition of ADR, Employer contributions actually paid
over to the Plan on behalf of any Participant shall include: (a) any Elective
Contributions (other than Additional Elective Deferral Contributions) made
pursuant to the Participant’s deferral election (including excess deferrals of
any Highly Compensated Employee), but excluding (1) excess deferrals of any
Non-Highly Compensated Employee that arise solely from Elective Contributions
made under this Plan or any other plans maintained by the Employer, and
(2) Elective Contributions that are taken into account in the ACP test (provided
that the ADP test is satisfied both with and without the exclusion of these
Elective Contributions); and (b) at the election of the Employer, Non-Elective
Contributions and Qualified Matching Contributions to the extent such
contributions are not used to satisfy the ACP test, as well as any contributions
authorized by (and to the extent prescribed by) the Plan.

For purposes of computing a Participant’s ADR, and Eligible Employee who would
be a Participant but for the failure to make Elective Contributions shall be
treated as a Participant on whose behalf no Elective Contributions are made.

The ADR for each Participant shall be calculated to the nearest one-hundredth of
one percent.

1.6 “Additional Elective Deferral Contributions” shall mean a contribution
pursuant to section 5.2 by an Employer on behalf of a Participant.

1.7 “Administrator” shall mean the Plan Administrator.

1.8 “Affiliate” shall mean any corporation which is a member of a controlled
group of corporations (as defined in Code Section 414(b)) which includes the
Employer; any trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with the Employer; any
organization (whether or not incorporated) which is a member of an affiliated
service group (as defined in Code Section 414(m)) which includes the Employer;
and any other entity that is required to be aggregated with the Employer
pursuant to Treasury Regulations under Code Section 414(o). For purposes of
determining the limitations on Annual Additions, the special rules of Code
Section 415(h) shall apply.

 

I-2



--------------------------------------------------------------------------------

1.9 “Agreement and Declaration of Trust” shall mean the agreement providing for
the Trust Fund or Funds, as entered into between the Company and the Trustee,
and as the agreement may be amended from time to time, or any successor trust
thereto.

1.10 “Annual Additions” shall mean, for purposes of applying the limitations of
Code Section 415, the sum credited to a Participant’s Accounts for any
Limitation Year of:

(a) the amount of Employer contributions (including elective contributions)
allocated to the Participant under any defined contribution plan maintained by
the Employer or an Affiliate; provided, however, that Additional Elective
Deferral Contributions made pursuant to section 5.2 (and any other contribution
subject to Section 414(v) of the Code and made to any defined contribution plan
maintained by an Employer or an Affiliate) and restorative payments (where a
restorative payment is made to restore losses to the Plan resulting from actions
by a fiduciary for which there is reasonable risk of liability for breach of a
fiduciary duty under ERISA or under other applicable federal or state law) shall
not be taken into account;

(b) the amount of the Participant’s contributions (other than Rollover
Contributions, transfer contributions, or Participant loan repayments, if any)
to any contributory defined contribution plan maintained by an Employer or an
Affiliate;

(c) any forfeitures separately allocated to the Participant under any defined
contribution plan maintained by an Employer or an Affiliate; and

(d) amounts allocated to an individual medical account, as defined in
Section 415(l)(2) of the Code, that is part of a pension or annuity plan
maintained by an Employer or an Affiliate, and amounts derived from
contributions that are attributable to post-retirement medical benefits
allocated to the separate account of a Key Employee (as defined in
Section 419A(d)(3) of the Code) under a welfare benefit plan (as defined in
Section 419(e) of the Code) maintained by an Employer or an Affiliate; provided
however, that the percentage limitation set forth in section 6.5(a) shall not
apply to (1) any contribution for medical benefits (within the meaning of
Section 419A(f)(2) of the Code) after severance from employment which is
otherwise treated as an “Annual Addition,” or (2) any amount otherwise treated
as an “Annual Addition” under Section 415(l)(1) of the Code.

1.11 “Board of Directors” and “Board” shall mean the board of directors of the
Company or, when required by the context, the board of directors of an Employer
other than the Company.

1.12 “Break in Service” shall mean a 12-month Plan Year in which an Employee has
500 or fewer Hours of Service, and it shall be deemed to occur on the last day
of any such Plan Year. For any Plan Year of less than 12 months, a “Break in
Service” shall be credited to an Employee who has 500 or fewer Hours of Service
during the 12-month period beginning on the first day of such short Plan Year.

 

I-3



--------------------------------------------------------------------------------

1.13 “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute. Reference to a specific section of the Code shall include a
reference to any successor provision.

1.14 “Company” shall mean PSS World Medical, Inc. and its successors.

1.15 “Company Stock Fund” shall mean the trust fund established under the
Agreement and Declaration of Trust between the Company and the Trustee from
which the amounts of supplementary compensation provided by the Plan and
invested primarily in common stock of the Company are to be paid or are to be
funded.

1.16 “Compensation”

(a) The term “Compensation” shall mean the regular salaries and wages, overtime
pay, bonuses, commissions and other amounts paid by an Employer and taxable to
the Employee, as well as elective contributions made on behalf of the Employee
to this Plan pursuant to Section 401(k) of the Code, elective contributions made
on behalf of the Employee to any cafeteria plan maintained by an Employer
pursuant to Section 125 of the Code, and elective amounts on behalf of the
Employee that are not includable in his gross income by reason of
Section 132(f)(4) of the Code. The term “Compensation” shall not include third
party disability payments, tax deferred stock options, deductible relocation
expense payments, credits or benefits under this Plan, any amount contributed to
any pension, employee welfare, life insurance or health insurance plan or
arrangement (other than elective contributions to this Plan and any cafeteria
plan), or any other tax-favored fringe benefits, and any amounts paid after the
date of severance from employment, except as specifically provided hereinabove.

(b) For purposes of determining a Participant’s Actual Deferral Ratios and
Actual Contribution Ratios, an Employer may limit the period for which
Compensation is taken into account to that portion of the Plan Year in which the
Employee was a Participant so long as this limit is applied uniformly to all
eligible Employees under the Plan for the Plan Year.

(c) The annual Compensation of each Participant taken into account in
determining allocations for any Plan Year beginning after December 31, 2009,
shall not exceed $245,000.00, as adjusted for cost-of-living increases in
accordance with Section 401(a)(17)(B) of the Code. Annual Compensation means
Compensation during the Plan Year or such other consecutive 12-month period over
which Compensation is otherwise determined under the Plan. The cost-of-living
adjustment in effect for a calendar year applies to annual Compensation for the
determination period that begins with or within such calendar year.

Notwithstanding the foregoing, the term ‘Compensation’ shall not include any
Special Bonuses.

 

I-4



--------------------------------------------------------------------------------

1.17 “Direct Rollover” shall mean a payment of an Eligible Rollover Distribution
by the Plan to an Eligible Retirement Plan specified by the Distributee.

1.18 “Distributee” shall mean

(a) a Participant, or former Participant, who is entitled to benefits payable as
a result of his retirement, disability or other severance from employment as
provided in Article VII,

(b) a Participant’s, or former Participant’s, surviving Eligible Spouse who is
entitled to death benefits payable pursuant to section 7.4, and

(c) a Participant’s, or former Participant’s, spouse or former spouse who is the
alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code, entitled to benefits payable as provided by section
14.2(b).

(d) a Participant’s, or former Participant’s, non-spouse beneficiary who is a
‘designated beneficiary’ (including a trust) under Code Section 401(a)(9)(E) and
the Treasury Regulations thereunder.

1.19 “Early Retirement Date” shall mean the first date on which a Participant
has reached the age of 55 years and completed ten Years of Service.

1.20 “Effective Date” of this Amendment and Restatement shall mean April 1,
2009, except as otherwise set forth herein.

1.21 “Elective Contribution” shall mean a contribution made to the Plan by an
Employer at the election of a Participant in lieu of cash Compensation pursuant
to section 5.1.

1.22 “Elective Contributions Account” shall mean an account established pursuant
to section 6.2 with respect to contributions made to this Plan under salary
reduction agreements pursuant to section 5.1. A Participant’s Elective
Contributions Account shall include Additional Elective Deferral Contributions
made to this Plan pursuant to section 5.2. In addition, a Participant’s Elective
Contributions Account shall include amounts previously credited

(a) as salary reduction contributions to the 401(k) Plan (and earnings
attributable thereto) on behalf of the Participant prior to the merger of the
401(k) Plan with this Plan effective October 1, 1993;

(b) to the Participant’s “Employer Contributions Account” in this Plan as of
December 31, 1995, under the terms of this Plan in effect as of such date;

(c) to the Participant’s “ESOP Elective Contributions Account” in this Plan
under the terms of this Plan as in effect as of July 31, 1999;

(d) to the Participant’s “401(k) Elective Contributions Account” in this Plan
under the terms of this Plan as in effect as of July 31, 1999;

 

I-5



--------------------------------------------------------------------------------

(e) to the Participant’s “Elective Contributions Account” in the PSS ESOP as of
the date of its merger with this Plan;

(f) as salary reduction contributions (and earnings attributable thereto)
credited to the “Merger Accounts” attributable to the Participant in this Plan
under the terms of this Plan as in effect as of July 31, 1999;

(g) as salary reduction contributions (and earnings attributable thereto) on
behalf of the Participant to the PSS/Taylor Plan prior to the merger of the
PSS/Taylor Plan with this Plan effective April 21, 2000;

(h) as salary deferral contributions (and earnings attributable thereto) on
behalf of the Participant to the National Med Supply Plan prior to the merger of
the National Med Supply Plan with this Plan effective August 1, 2001; and

(i) to the Participant’s “Elective Contributions Account” in this Plan under the
terms of this Plan as in effect immediately before this Amendment and
Restatement.

1.23 “Eligibility Date” shall mean the first day of each Plan Year and the first
day of each calendar month within the Plan Year.

1.24 “Eligible Retirement Plan” shall mean an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), an
annuity contract described in Code Section 403(b), a qualified trust described
in Code Section 401(a), or an eligible plan under Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan,
that, in each case, accepts a Distributee’s Eligible Rollover Distribution.
Effective for distributions made after March 31, 2008, Eligible Retirement Plan
shall include a Roth IRA described in Code Section 408A(b).

1.25 “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of a Distributee, other than:

(a) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made

(1) for the life (or life expectancy) of the Distributee, or the joint lives (or
life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or

(2) for a specified period of ten years or more;

(b) any distribution to the extent such distribution is required under Code
Section 401(a)(9); and

 

I-6



--------------------------------------------------------------------------------

(c) the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities); and

(d) any hardship withdrawal.

Notwithstanding the preceding provisions of this section, an Eligible Rollover
Distribution shall not include one or more distributions during a Plan Year with
respect to a Participant if the aggregate amount distributed during the Plan
Year is less than $200 (adjusted under such regulations as may be issued from
time to time by the Secretary of the Treasury).

1.26 “Eligible Spouse” shall mean a Participant’s husband or wife.

1.27 “Employee”

(a) The term “Employee” shall mean any person employed by an Employer or an
Affiliate other than:

(1) a member of a collective bargaining unit if retirement benefits were a
subject of good faith bargaining between such unit and an Employer, and

(2) a nonresident alien who does not receive earned income from sources within
the United States.

(b) The term “Employee” shall also include any leased employee of the Employer;
provided, however, that contributions or benefits provided by the leasing
organization that are attributable to services performed for such Employer shall
be treated as provided by such Employer. The preceding sentence shall not apply
to any leased employee if:

(1) leased employees do not constitute more than twenty percent (20%) of the
Employer’s Non-Highly Compensated Employees (as determined without regard to
this section 1.27(b), and

(2) such leased employee is covered by a money purchase pension plan providing:

(A) a nonintegrated employer contribution rate of at least 10% of compensation
(as defined in Section 414(n) of the Code),

(B) immediate participation, and

(C) full and immediate vesting.

 

I-7



--------------------------------------------------------------------------------

(c) The term “leased employee,” as used in this section, means any person (other
than an employee of the Employer) who, pursuant to an agreement between the
Employer and any other person (“leasing organization”), has performed services
for the Employer (or for the Employer and one or more Affiliates) on a
substantially full time basis for a period of at least one year and the
individual’s services are performed under the primary direction or control of
such Employer.

1.28 “Employer” shall mean the Company, Gulf South Medical Supply, Inc., PSS
Service, Inc., World Med Shared Services, Inc., Physician Sales & Service, Inc.,
Physician Sales & Service Limited Partnership, Proclaim, Inc., PSS Holding,
Inc., Ancillary Management Solutions, Inc., Cascade Medical Supply, ThriftyMed,
Inc. and any other subsidiary, related corporation, or other entity that adopts
this Plan with the consent of the Company.

1.29 “Employer Discretionary Contribution” shall mean a contribution in cash or
Employer Securities pursuant to section 5.4 by an Employer on behalf of a
Participant.

1.30 “Employer Contributions Account” shall mean an account established pursuant
to section 6.2 with respect to contributions made as Employer Discretionary
Contributions pursuant to section 5.4. A Participant’s Employer Contributions
Account shall include amounts previously credited

(a) to the Participant’s “ESOP Matching Contributions Account” in this Plan
under the terms of the Plan in effect immediately before August 1, 1999;

(b) to the Participant’s “ESOP Employer Contributions Account” in this Plan
under the terms of the Plan in effect immediately before August 1, 1999; and

(c) to the Participant’s “Employer Contributions Account” in the Plan
immediately before this Amendment and Restatement.

1.31 “Employer Securities” shall mean common stock, any other type of stock or
any marketable obligation (as defined in Section 407(e) of ERISA) issued by the
Company or any Affiliate of the Company.

1.32 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute. References to a specific section of ERISA
shall include references to any successor provisions.

1.33 “Fair Market Value” shall mean, for purposes of the valuation of Employer
Securities, the closing price (or, if there is no closing price, then the
closing bid price) of such Employer Securities as reported on the Composite
Tape, or if not reported thereon, then such price as reported in the trading
reports of the principal securities exchange in the United States on which such
Employer Securities are listed, or if the Employer Securities are not listed on
a securities exchange in the United States, the mean between the dealer closing
“bid” and “ask” prices on the over-the-counter market as reported by the
National Association of Securities Dealers Automated Quotation System (NASDAQ),
or NASDAQ’s successor, or if not reported on NASDAQ, the fair market value of
the securities as determined in good faith and based on all

 

I-8



--------------------------------------------------------------------------------

relevant factors; provided, however, that the Fair Market Value of Employer
Securities not readily tradable on an established securities market shall be
determined by an independent appraiser pursuant to Section 401(a)(28)(C) of the
Code.

1.34 “401(k) Plan” shall mean the Physician Sales & Service, Inc. 401(k) Plan,
as established and maintained by the Employers prior to its merger into this
Plan effective as of October 1, 1993.

1.35 “Fund” shall mean an investment fund established pursuant to Article X.

1.36 “Hardship” shall mean an immediate and heavy financial need of the
Participant for which a distribution from the Participant’s Rollover/Merger
Account and Elective Contributions Account is necessary to satisfy such need, as
described in section 9.1.

1.37 “Highly Compensated Employee”

(a) The term “Highly Compensated Employee” shall mean any Employee:

(1) who was a 5% owner of an Employer or an Affiliate during the Plan Year or
the immediately preceding Plan Year; or;

(2) whose Section 415 Compensation was more than $100,000 (adjusted under such
regulations as may be issued by the Secretary of the Treasury) for the
immediately preceding Plan Year, and who was a member of the “top paid group”
for such preceding Year. As used herein, “top paid group” shall mean all
Employees who are in the top 20% of the Employer’s or an Affiliate’s work force
(without regard to employees excludable pursuant to Section 414(q) of the Code)
on the basis of Section 415 Compensation paid during the year.

(b) The term “Highly Compensated Employee” shall also mean any former Employee
who separated from service (or was deemed to have separated from service) prior
to the Plan Year, performs no service for an Employer during the Plan Year, and
was an actively employed Highly Compensated Employee in the separation year or
any Plan Year ending on or after the date the Employee attained age 55.

1.38 “Hour of Service”

(a) The term “Hour of Service” shall mean

(1) an hour for which an Employee is paid, or entitled to payment, for the
performance of duties for an Employer or an Affiliate;

(2) an hour for which an Employee is paid, or entitled to payment, by an
Employer or an Affiliate on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity

 

I-9



--------------------------------------------------------------------------------

(including disability), lay-off, jury duty, military duty or leave of absence.
Notwithstanding the preceding,

 

  (A) no more than 501 Hours of Service shall be credited under this section
1.38(a)(2) to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single Plan Year);

 

  (B) an hour for which an Employee is directly or indirectly paid, or entitled
to payment, on account of a period during which no duties are performed shall
not be credited to the Employee if such payment is made or due under a plan
maintained solely for the purpose of complying with applicable workmen’s
compensation, or unemployment compensation or disability insurance laws; and

 

  (C) an hour shall not be credited for a payment which solely reimburses an
Employee for medical or medically related expenses incurred by the Employee; and

(3) an hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer or an Affiliate; provided, that the same
Hour of Service shall not be credited both under section 1.38(a)(1) or section
1.38(a)(2), as the case may be, and under this section 1.38(a)(3). Crediting of
an Hour of Service for back pay awarded or agreed to with respect to periods
described in section 1.38(a)(2) shall be subject to the limitations set forth in
that section.

The definition set forth in this section 1.38(a) is subject to the special rules
contained in Department of Labor Regulations Sections 2530.200b-2(b) and (c),
and any regulations amending or superseding such sections, which special rules
are hereby incorporated in the definition of “Hour of Service” by this
reference.

(b) Each Employee who is not required to maintain records of his actual Hours of
Service during any month shall be credited with 190 Hours of Service for such
month if he would be credited with at least one Hour of Service during such
month under section 1.38(a).

 

 

(c)    (i)    Notwithstanding the other provisions of this “Hour of Service”
definition, in the case of an Employee who is absent from work for any period by
reason of her pregnancy, by reason of the birth of a child of the Employee, by
reason of the placement of a child with the Employee in connection with the
adoption of such child by the Employee or for purposes of caring for such child
for a reasonable period beginning immediately following such birth or placement,

 

I-10



--------------------------------------------------------------------------------

      the Employee shall be treated as having those Hours of Service described
in section 1.38(c)(2).    (ii)    The Hours of Service to be credited to an
Employee under the provisions of section 1.38(c)(1) are the Hours of Service
that otherwise would normally have been credited to such Employee but for the
absence in question or, in any case in which the Plan is unable to determine
such hours, eight Hours of Service per day of such absence; provided, however,
that the total number of hours treated as Hours of Service under this section
1.38(c) by reason of any such pregnancy or placement shall not exceed 501 hours.
   (iii)    The hours treated as Hours of Service under this section 1.38(c)
shall be credited only in the Plan Year in which the absence from work begins,
if the crediting is necessary to prevent a Break in Service in such Plan Year
or, in any other case, in the immediately following Plan Year.    (iv)    Credit
shall be given for Hours of Service under this section 1.38(c) solely for
purposes of determining whether a Break in Service has occurred for
participation or vesting purposes; credit shall not be given hereunder for any
other purposes (including, without limitation, benefit accrual).    (v)   
Notwithstanding any other provision of this section 1.38(c), no credit shall be
given under this section 1.38(c) unless the Employee in question furnishes to
the Administrator such timely information as the Administrator may reasonably
require to establish that the absence from work is for reasons referred to in
section 1.38(c)(1) and the number of days for which there was such an absence.

1.39 “Key Employee” shall mean any employee or former employee (including any
deceased employee) who, at any time during the Plan Year that includes the
determination date, was an officer of an Employer or an Affiliate having annual
compensation greater than $160,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2001), a 5-percent owner of an
Employer or an Affiliate, or a 1-percent owner of an Employer or an Affiliate
having annual compensation of more than $150,000. For this purpose, compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

1.40 “Leave of Absence” shall mean the time granted to an Employee for vacation,
sick leave, temporary layoff or other purposes, all as authorized in accordance
with uniform rules adopted by his Employer from time to time. Leave of Absence
shall also include the time that an Employee serves in the armed forces of the
United States of America during a period of national

 

I-11



--------------------------------------------------------------------------------

emergency or as a result of the operation of a compulsory military service law
of the United States of America, and during any period after his discharge from
such armed forces in which his employment rights are guaranteed by law.

1.41 “Limitation Year” shall mean the Plan Year.

1.42 “Matching Contribution” shall mean any Employer contribution made to the
Plan pursuant to section 5.3(a)(2) on account of a Participant’s Elective
Contributions.

1.43 “Matching Contributions Account” shall mean an account established pursuant
to section 6.2 with respect to Matching Contributions made pursuant to section
5.3(a)(2), and shall include amounts previously credited to the Participant’s
“Non-ESOP Matching Contribution Account” in this Plan under the terms of this
Plan as in effect immediately before this Amendment and Restatement.

1.44 “Matching Contributions Allocation Period” shall mean the period ending on
the last day of each payroll period for Plan Years beginning after April 1,
2001, or such other periods as may be selected by the Investment Committee.

1.45 “National Med Supply Plan” shall mean the National Med Supply Company
401(k) Savings Plan, as maintained by Gulf South Medical Supply Company, Inc.
prior to its merger into this Plan effective as of August 1, 2001.

1.46 “Non-Elective Contribution” shall mean an Employer contribution to the
Plan, other than a Participant’s Elective Contributions, Matching Contributions,
Qualified Matching Contributions, and Qualified Non-Elective Contributions
pursuant to section 5.5 on behalf of a Participant.

1.47 “Non-Highly Compensated Employee” shall mean, with respect to any Plan
Year, an Employee who is not a Highly Compensated Employee.

1.48 “Non-Key Employee” shall mean, with respect to any Plan Year, an Employee
or former Employee (and such Employee’s or former Employee’s Beneficiaries) who
is not a Key Employee.

1.49 “Normal Retirement Age” shall mean the Participant’s 65th birthday.

1.50 “Normal Retirement Date” shall mean the date on which a Participant attains
Normal Retirement Age.

1.51 “Participant” shall mean any eligible Employee of an Employer who has
become a Participant under the Plan and shall include any former Employee of an
Employer who became a Participant under the Plan and (1) who still has a balance
in an Account under the Plan or (2) is entitled to an allocation of a
contribution pursuant to section 6.5(b).

1.52 “Plan” shall mean the PSS World Medical, Inc. Savings Plan as herein set
forth, as it may be amended from time to time.

 

I-12



--------------------------------------------------------------------------------

1.53 “Plan Administrator” shall mean the Company.

1.54 “Plan Year” shall mean the 12-month period ending on March 31st of each
year.

1.55 “Post-Severance Compensation” shall mean payments made within 2 1/2 months
after severance from employment (within the meaning of Code
Section 401(k)(2)(B)(i)(I)) if they are payments that, absent a severance from
employment, would have been paid to the Employee while the Employee continued in
employment with the Employer and are regular compensation for services during
the Employee’s regular working hours, compensation for services outside the
Employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation, and payments for accrued
bona fide sick, vacation or other leave, but only if the Employee would have
been able to use the leave if employment had continued. Any payments not
described above are not considered compensation if paid after severance from
employment, even if they are paid within 2 1/2 months following severance from
employment, except for payments to an individual who does not currently perform
services for the Employer by reason of qualified military service (within the
meaning of Code Section 414(u)(1)) to the extent these payments doe not exceed
the amounts the individual would have received if the individual had continued
to perform services for the Employer rather than entering qualified military
service.

1.56 “PSS ESOP” shall mean the PSS World Medical, Inc. Employee Stock Ownership
Plan (formerly known as the TriStar Imaging Systems, Inc. Employee Stock
Ownership and Savings Plan), as maintained by the Employers prior to its merger
into this Plan effective as of August 1, 1999.

1.57 “PSS/Taylor Plan” shall mean the PSS/Taylor Medical Profit Sharing 401(k)
Plan, as maintained by the Employers prior to its merger into this Plan
effective as of April 21, 2000.

1.58 “Qualified Matching Contribution” shall mean any Employer contribution to
the Plan on account of a Participant’s Elective Contributions that are
designated as such pursuant to section 5.3(a)(1).

1.59 “Qualified Matching Contributions Account” shall mean an account
established pursuant to section 6.2 with respect to Qualified Matching
Contributions made pursuant to sections 5.3(a)(1). A Participant’s Qualified
Matching Contributions Account shall also include amounts previously credited to
the Participant’s “Post-1998 ESOP Matching Contribution Account” in this Plan
under the terms of this Plan as in effect immediately before this Amendment and
Restatement.

1.60 “Qualified Non-Elective Contributions Account” shall mean an account
established pursuant to section 6.2 with respect to Non-Elective Contributions
made pursuant to section 5.5 (and its predecessor provisions).

1.61 “Rollover Contribution” shall mean a contribution pursuant to section 5.9
by an Employer on behalf of an Employee.

 

I-13



--------------------------------------------------------------------------------

1.62 “Rollover/Merger Account” shall mean an account established pursuant to
section 6.2 with respect to qualified Rollover Contributions made pursuant to
section 5.9. A Participant’s Rollover/Merger Account shall also be credited with
amounts previously credited to the “Rollover/Merger Account” in this Plan under
the terms of this Plan as in effect immediately before this Amendment and
Restatement, including amounts previously credited to,

(a) the Brown’s Medical Supply Co. Retirement Savings Plan and the
Y-Laboratories & Supplies, Inc. 401(k) Retirement Plan prior to the merger of
the Brown’s Medical Supply Co. Retirement Savings Plan and the Y-Laboratories &
Supplies, Inc. 401(k) Retirement Plan with this Plan effective as of January 1,
1997 and October 1, 1997, respectively (other than salary reduction
contributions and adjustments attributable thereto),

(b) the PSS ESOP prior to its merger with this Plan as of August 1, 1999 (other
than amounts attributable to the “Elective Contribution Account” and the “ESOP
Contribution Account” in the PSS ESOP),

(c) the PSS/Taylor Plan prior to its merger with this Plan as of April 21, 2000
(other than salary reduction contributions and adjustments thereto), and

(d) the National Med Supply Plan prior to its merger with this Plan as of
August 1, 2001 or as soon thereafter as practicable (other than salary deferral
contributions and adjustments thereto).

1.63 “Section 415 Compensation” shall mean:

(a) Wages, salaries, and fees for professional services and other amounts
received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer to the extent that the amounts are includible in gross income
(including, but not limited to, commissions paid salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan (as described in Section 1.62-2(c) of the
Income Tax Regulations), and

(1) any elective deferral (as defined in Section 402(g)(3) of the Code),

(2) any amount which is contributed or deferred by the Employer at the election
of the Employee and which is not includible in the gross income of the Employee
by reason of Section 125 or 457 of the Code, and

(3) effective for Plan Years beginning on and after January 1, 2001, elective
amounts that are not includable in the gross income of the Employee by reason on
Section 132(f)(4) of the Code.

 

I-14



--------------------------------------------------------------------------------

(b) Section 415 Compensation shall exclude the following:

(1) Employer contributions (except as set forth in section 1.63(a) above) to a
plan of deferred compensation which are not includible in the Employee’s gross
income for the taxable year in which contributed, or Employer contributions
(except as set forth in section 1.63(a) above) under a simplified employee
pension or any distributions from a plan of deferred compensation; provided,
however, that any amounts received by an Employee pursuant to an unfunded
non-qualified plan are permitted to be considered as Section 415 Compensation in
the year the amounts are includible in the gross income of the Employee;

(2) Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; and

(3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

(4) Post-Severance Compensation.

(c) The annual Section 415 Compensation of each Participant for any Limitation
Year shall not exceed $245,000 for the 2009 calendar year (or such amount as
adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B)
of the Code). The cost-of-living adjustment in effect for a calendar year
applies to annual Section 415 Compensation for the Limitation Year that begins
with or within such calendar year.

1.64 “Special Bonus” shall mean a discretionary bonus provided to Employees,
which is unexpected and not based upon individual performance.

1.65 “Top Heavy Plan” shall mean this Plan if the aggregate account balances
(not including Additional Elective Deferral Contributions to this Plan, any
other contributions subject to Section 414(v) of the Code, and voluntary
rollover contributions made by any Participant from an unrelated plan) of the
Key Employees and their beneficiaries for such Plan Year exceed 60% of the
aggregate account balances (not including voluntary rollover contributions made
by any Participant from an unrelated plan) for all Participants and their
beneficiaries. Such values shall be determined for any Plan Year as of the last
day of the immediately preceding Plan Year. The account balances on any
determination date shall include the aggregate distributions made with respect
to Participants during the one-year period ending on the determination date (or,
in the case of a distribution made for a reason other than separation form
service, death or disability, the “one-year period” shall be replaced with a
“five-year period”). For the purposes of this definition, the aggregate account
balances for any Plan Year shall include the account balances and accrued
benefits of all retirement plans qualified under Section 401(a) of the Code with
which this Plan is required to be aggregated to meet the requirements of
Section 416(g)(2) of the Code (including terminated plans that would have been
required to be aggregated with this Plan) and all plans of an Employer or an
Affiliate in which a Key Employee participates; and such term

 

I-15



--------------------------------------------------------------------------------

may include (at the discretion of the Plan Administrator) any other retirement
plan qualified under Section 401(a) of the Code that is maintained by an
Employer or an Affiliate, provided the resulting aggregation group satisfies the
requirements of Sections 401(a) and 410 of the Code. All calculations shall be
on the basis of actuarial assumptions that are specified by the Plan
Administrator and applied on a uniform basis to all plans in the applicable
aggregation group. The account balance of any Participant shall not be taken
into account if he has not performed any service for an Employer during the
one-year period ending on the determination date.

1.66 “Trust” shall mean the trust established by the Agreement and Declaration
of Trust, or any successor trust thereto.

1.67 “Trustee” shall mean Principal Trust Company or any successor individual,
individuals or corporation designated as trustee under the Agreement and
Declaration of Trust.

1.68 “Trust Fund” or “Trust Funds” shall mean the trust fund established under
the Agreement and Declaration of Trust between the Company and the Trustee from
which the amounts of supplementary compensation provided for by the Plan are to
be paid or are to be funded.

1.69 “Valuation Date” shall mean the last day of each Plan Year, or such other
dates as may be selected by the Plan Administrator. In the event that the Plan
Administrator designates each business day as a Valuation Date, the term
“business day” shall mean a day on which the New York Stock Exchange and the
home office of any third-party administrator that contracts with the Plan
Administrator to provide services to the Plan are open for business.

1.70 “Valuation Period” shall mean the period beginning with the first day after
a Valuation Date and ending with the next Valuation Date.

1.71 “Year of Service”

(a) The term “Year of Service” shall mean a Plan Year during which an Employee
completes 1,000 or more Hours of Service.

(b) For purposes of Article VII and section 13.1(e), an Employee’s “Years of
Service” shall not include the following:

(1) any Year of Service prior to a Break in Service, but only prior to such time
as the Participant has completed a Year of Service after such Break in Service;
and

(2) any Year of Service prior to a Break in Service if the Participant had no
vested interest in his Account at the time of such Break in Service and if the
number of consecutive years in which a Break in Service occurred equaled or
exceeded the greater of five or the number of Years of Service completed by the
Employee prior thereto (not including any Years of Service not required to be
taken into consideration under the Plan as then in effect as a result of any
prior Break in Service); provided, however,

 

I-16



--------------------------------------------------------------------------------

that for these purposes, any Break in Service resulting from a Leave of Absence
shall not be counted but shall be disregarded. The Plan shall take into account
a Participant’s Elective Contributions in determining whether a Participant has
a vested or non-vested interest in his Account in applying the provisions of
Code Sections 410(a)(5)(D)(iii) and 411(a)(6)(D)(iii) permitting a plan to
disregard certain service completed prior to breaks-in-service (sometimes
referred to as “the rule of parity”).

(c) For each Employee who was employed by Gulf South Medical Supply, Inc. (or
was employed by any subsidiary of Gulf South Medical Supply, Inc.) on March 26,
1998, such Employee’s “Years of Service” shall include, for all purposes of the
Plan, service with Gulf South Medical Supply, Inc. and each of its subsidiaries.

 

I-17



--------------------------------------------------------------------------------

ARTICLE II

PURPOSE OF THE PLAN AND THE TRUST

2.1 Exclusive Benefit. This Plan is created for the sole purpose of providing
benefits to the Participants. Except as otherwise provided herein and as
otherwise permitted by law, in no event shall any part of the principal or
income of the Trust be paid to or reinvested in any Employer or be used for or
diverted to any purpose whatsoever other than for the exclusive benefit of the
Participants and their beneficiaries.

2.2 Return of Contributions. Notwithstanding the foregoing provisions of section
2.1, any contribution made by an Employer to this Plan by a mistake of fact may
be returned to the Employer within one year after the payment of the
contribution; and any contribution made by an Employer that is conditioned upon
the deductibility of the contribution under Section 404 of the Code (each
contribution shall be presumed to be so conditioned unless the Employer
specifies otherwise) may be returned to the Employer if the deduction is
disallowed and the contribution is returned (to the extent disallowed) within
one year after the disallowance of the deduction.

2.3 Participants’ Rights. The establishment of this Plan shall not be considered
as giving any Employee, or any other person, any legal or equitable right
against any Employer, any Affiliate, the Plan Administrator, the Trustee, or the
principal or the income of the Trust, except to the extent otherwise provided by
law. The establishment of this Plan shall not be considered as giving any
Employee, or any other person, the right to be retained in the employ of any
Employer or any Affiliate.

2.4 Qualified Plan. This Plan and the Trust are intended to qualify under the
Code as a tax-free employees’ plan and trust, and as a cash or deferred
arrangement subject to Section 401(k) of the Code with respect to Elective
Contributions. The provisions of this Plan and the Trust should be interpreted
accordingly.

 

II-1



--------------------------------------------------------------------------------

ARTICLE III

PLAN ADMINISTRATOR

3.1 Administration of the Plan. The Plan Administrator shall control and manage
the operation and administration of the Plan, except with respect to
investments. The Administrator shall have no duty with respect to the
investments to be made of the funds in the Trust except as may be expressly
assigned to it by the terms of the Agreement and Declaration of Trust.

3.2 Powers and Duties. The Administrator shall have complete control over the
administration of the Plan herein embodied, with all powers necessary to enable
it to carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Administrator shall have the power and
discretion to interpret or construe this Plan and to determine all questions
that may arise as to the status and rights of the Participants and others
hereunder.

3.3 Direction of Trustee. It shall be the duty of the Administrator to direct
the Trustee with regard to the allocation and the distribution of the benefits
to the Participants and others hereunder.

3.4 Summary Plan Description. The Administrator shall prepare or cause to be
prepared a Summary Plan Description (if required by law) and such periodic and
annual reports as are required by law.

3.5 Disclosure. At least once each year, the Administrator shall furnish to each
Participant a statement containing the value of his interest in the Trust Fund
and such other information as may be required by law.

3.6 Conflict in Terms. The Administrator shall notify each Employee, in writing,
as to the existence of the Plan and Trust and the basic provisions thereof. In
the event of any conflict between the terms of this Plan and Trust as set forth
in this Plan and in the Agreement and Declaration of Trust and as set forth in
any explanatory booklet or other description, this Plan and the Agreement and
Declaration of Trust shall control.

3.7 Nondiscrimination. The Administrator shall not take any action or direct the
Trustee to take any action whatsoever that would result in unfairly benefiting
one Participant or group of Participants at the expense of another or in
improperly discriminating between Participants similarly situated or in the
application of different rules to substantially similar sets of facts.

3.8 Records. The Administrator shall keep a complete record of all its
proceedings as such Administrator and all data necessary for the administration
of the Plan. All of the foregoing records and data shall be located at the
principal office of the Administrator.

3.9 Final Authority. Except to the extent otherwise required by law, the
decision of the Administrator in matters within its jurisdiction shall be final,
binding and conclusive upon

 

III-1



--------------------------------------------------------------------------------

each Employer and each Employee, member and beneficiary and every other
interested or concerned person or party.

3.10 Claims

(a) Claims for benefits under the Plan may be made by a Participant or a
beneficiary of a Participant on forms supplied by the Plan Administrator.
Written notice of the disposition of a claim shall be furnished to the claimant
by the Administrator within ninety (90) days (forty-five (45) days if the claim
involves disability benefits) after the application is filed with the
Administrator, unless special circumstances require an extension of time for
processing, in which event action shall be taken as soon as possible, but not
later than one-hundred-eighty (180) days after the application is filed with the
Administrator; and, in the event that no action has been taken within such
ninety (90) days (forty-five (45) days if the claim involves disability
benefits) or one-hundred-eighty (180) day period, the claim shall be deemed to
be denied for the purposes of section 3.10(b). In the event that the claim is
denied, the denial shall be written in a manner calculated to be understood by
the claimant and shall include the specific reasons for the denial, specific
references to pertinent Plan provisions on which the denial is based, a
description of the material information, if any, necessary for the claimant to
perfect the claim, an explanation of why such material information is necessary
and an explanation of the claim review procedure.

(b) If a claim is denied (either in the form of a written denial or by the
failure of the Plan Administrator, within the required time period, to notify
the claimant of the action taken), a claimant or his duly authorized
representative shall have sixty (60) days after the receipt of such denial to
petition the Plan Administrator in writing for a full and fair review of the
denial, during which time the claimant or his duly authorized representative
shall have the right to review pertinent documents and to submit issues and
comments in writing. The Plan Administrator shall promptly review the claim and
shall make a decision not later than sixty (60) days (forty-five (45) days if
the claim involves disability benefits) after receipt of the request for review,
unless special circumstances require an extension of time for processing, in
which event a decision shall be rendered as soon as possible, but not later than
one hundred twenty (120) days after the receipt of the request for review. If
such an extension is required because of special circumstances, written notice
of the extension shall be furnished to the claimant prior to the commencement of
the extension. The decision of the review shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, with specific references to the Plan provisions on
which the decision is based.

3.11 Appointment of Advisors. The Administrator may appoint such accountants,
counsel (who may be counsel for an Employer), specialists and other persons that
it deems necessary and desirable in connection with the administration of this
Plan. The Administrator, by action of its Board of Directors or delegee, may
designate one or more of its employees to perform the duties required of the
Administrator hereunder.

 

III-2



--------------------------------------------------------------------------------

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

4.1 Current Participants. Any Employee who was a Participant in this Plan on the
Effective Date of this Amendment and Restatement shall remain as a Participant
in the Plan.

4.2 Eligibility and Participation

(a) Thereafter, any Employee of an Employer shall be eligible to become a
Participant in the Plan if he has been credited with 30 days of continuous
service as an Employee of the Employer or an Affiliate (or, before completing 30
days of continuous service, has completed 12 months of service as an Employee of
his Employer or Affiliate and has been credited with not less than 1,000 Hours
of Service during his first 12 months of service during the Plan Year). Any such
eligible Employee shall enter the Plan as a Participant, if he is still an
Employee of an Employer, on the first Eligibility Date concurring thereafter. An
Employee who has been credited with 30 days of continuous service with an
Affiliate (or has completed 12 months of service with the Affiliate and has been
credited with 1,000 Hours of Service during his first 12 months of service or
during any Plan Year) prior to becoming an Employee of an Employer shall enter
the Plan as a Participant on the date he becomes an Employee of an Employer (or,
if later, on the first Eligibility Date following the completion of his age and
service requirements).

(b) For each Employee previously employed by a business acquired by an Employer
(directly or through the Employer’s purchase of all or substantially all of the
assets of the business), the days of employment taken into account, for purposes
of the 30 day eligibility requirement set forth in section 4.2(a), shall include
service with the Employee’s predecessor employer if:

(1) the Employee was employed by the business on the date it was acquired by the
Employer; and

(2) the Employee’s predecessor employer employed not less than 20 employees on
the date it was acquired by the Employer.

4.3 Former Employees. An Employee who ceases to be a Participant and who
subsequently reenters the employ of an Employer shall be eligible again to
become a Participant on the date of his reemployment.

 

IV-1



--------------------------------------------------------------------------------

ARTICLE V

CONTRIBUTIONS TO THE TRUST

5.1 Participants’ Elective Contributions

(a) Effective January 18, 2002, each Employer shall contribute to the Trust, on
behalf of each Participant, an Elective Contribution as a specified percentage
of the Participant’s Compensation in a salary reduction agreement (if any)
between the Participant and such Employer under which the Participant elects,
pursuant to the terms of this Plan, to reduce the Compensation otherwise payable
to him by an amount allocable to his Elective Contributions Account; provided,
however, that each Participant who has elected prior to January 18, 2002 to
reduce the Compensation otherwise payable to him by a specified dollar amount
and who does not affirmatively elect to have a specific percentage of his
Compensation contributed to the Plan as an Elective Contribution, shall be
deemed to have elected to defer 1% of his Compensation to the Plan as an
Elective Contribution.

(b) No Participant shall be permitted to have Elective Contributions made under
this Plan in excess of the lesser of (1) the dollar limitation established by
Code Section 402(g) (and subject to cost-of-living adjustments as required by
Code Section 402(g)(4)) in effect for any calendar year, or (2) 85% of the
Participant’s Compensation for the Plan Year. The minimum contribution made on
behalf of a Participant electing to make an Elective Contribution pursuant to
this section 5.1 for any Plan Year shall be 1% of his Compensation. Effective
April 1, 2006, except for occasional, bona fide administrative considerations,
an Elective Contribution cannot precede the earlier of: (1) the performance of
services relating to the Elective Contribution, and (2) when the Compensation
that is subject to the election would be currently available to the Employee in
the absence of an election to defer.

(c) (1) If a Participant’s Elective Contributions made pursuant to section
5.1(a), together with any elective contributions by the Participant to any other
plans of his Employer or an Affiliate intended to qualify under Code
Sections 401(k) or 403(b), exceed the dollar limitation established by Code
Section 402(g) (and subject to cost-of-living adjustments as required by Code
Section 402(g)(4)) for any calendar year, the Administrator, upon notification
from the Participant or his Employer, shall refund to such Participant the
portion of such excess that is attributable to contributions made pursuant to
section 5.1(a), increased by the earnings thereon for such calendar year (such
earnings shall be determined by the Plan Administrator, as of the last day of
the calendar year preceding the date the refund is made, in a manner consistent
with the provisions of section 6.5(a) and Treasury Regulation
Section 1.402(g)-1(e)(5) (or any successor regulatory provision)) and reduced by
any excess Elective Contributions, and earnings, for the Plan Year beginning
with or within the calendar year that have been previously distributed to the
Participant in accordance with the provisions of section 5.1(h). Any such refund
shall be made

 

V-1



--------------------------------------------------------------------------------

on or before April 15 of the calendar year following the calendar year in which
the excess Elective Contributions are made.

(2) If a Participant’s Elective Contributions made pursuant to section 5.1(a),
together with any elective contributions by the Participant to any other plans
intended to qualify under Code Sections 401(k), 403(b), 408(k) or 457, exceed
the dollar limitation established by Code Section 402(g) (and subject to
cost-of-living adjustments as required by Code Section 402(g)(4)) for any
calendar year (after the application of section 5.1(c)(1)), the Administrator
may refund to such Participant, at the Participant’s request, the portion of
such excess that is attributable to contributions made pursuant to section
5.1(a) increased by the earnings thereon for such calendar year (determined as
provided in section 5.1(c)(1)) and reduced by any excess Elective Contributions,
and earnings, for the Plan Year beginning with or within the calendar year that
have been previously distributed to the Participant in accordance with the
provisions of section 5.1(h). Any such refund shall be made on or before
April 15 of the calendar year following the calendar year in which the excess
Elective Contributions are made.

(3) Excess Elective Contributions, and earnings, shall be determined for
purposes of sections 5.1(b), 5.1(c)(1) and 5.1(c)(2) after taking into account
any previous refunds to the Participant of excess Elective Contributions, and
earnings, for the Plan Year ending with or within the calendar year made in
accordance with the provisions of section 5.1(h).

(d) Any salary reduction agreement with respect to Elective Contributions shall
be executed (or otherwise communicated to the Plan Administrator in a manner
selected by the Administrator) and in effect prior to the date selected by the
Administrator for the first pay period to which it applies. Any initial salary
reduction agreement shall be made effective as soon as practicable during the
month to which it first applies. Any salary reduction agreement may be revised
by the Participant monthly with the approval of, and as of such date as
determined by, the Administrator (or as of any additional dates selected by the
Administrator), for pay periods beginning after the date such revision is
executed and made effective. The Plan Administrator shall accept salary
reduction agreements with respect to (or to the extent applicable to) bonuses
payable to the Participant.

(e) The Administrator shall have the right to require any Participant to reduce
his Elective Contributions under any such agreements, or to refuse deferral of
all or part of the amount set forth in such agreements, if necessary to comply
with the requirements of this Plan and the Code.

(f) A Participant may suspend further Elective Contributions to the Plan at any
time, provided the request for such suspension is received by the Plan
Administrator prior to the date selected by the Administrator for the first pay
period to which such suspension applies. Any Participant who suspends further
contributions relating to periodic pay may reinstate such contributions by
providing written notice to the Plan

 

V-2



--------------------------------------------------------------------------------

Administrator (or other communication in a manner selected by the Administrator)
for any month thereafter (and as of the date within such month as determined by
the Administrator). Any such notice shall be delivered within the time period
designated by the Plan Administrator.

(g) In the event that a Participant receives a withdrawal of his Elective
Contributions pursuant to section 9.1, the Participant shall not be permitted to
make any further Elective Contributions pursuant to section 5.1(a) for a period
of 6 months following the date of such withdrawal. After the completion of the
6-month period, the Participant may reinstate Elective Contributions in
accordance with the provisions of section 5.1(f).

(h) (1) In the event that the Elective Contributions of Highly Compensated
Employees exceed the limitations set forth in section 5.7, the aggregate excess
Elective Contributions (plus the earnings thereon for the Plan Year to which the
excess contributions relate), determined as set forth in section 5.1(h)(2)
below, shall be distributed to the Highly Compensated Employees as provided in
section 5.1(h)(3) below on or before the 15th day of the third month after the
close of the Plan Year to which the excess contributions relate. Notwithstanding
the preceding sentence, the Plan Administrator may delay the distribution of any
excess Elective Contributions (plus the earnings thereon for the Plan Year to
which the excess contributions relate) attributable to an Employer beyond the
15th day of the third month of such Plan Year, if the Employer consents to such
delay and the Administrator refunds all such excess amounts not later than 12
months after the close of the Plan Year to which the excess contributions
relate.

(2) For purposes of section 5.1(h)(1), the amount of the aggregate excess
Elective Contributions for the Plan Year shall be equal to the sum of the
amounts of such excess contributions attributable to each Highly Compensated
Employee for the Plan Year.

(A) In order to determine the amount of the excess Elective Contributions
attributable to each Highly Compensated Employee, the Plan Administrator shall
first reduce the Actual Deferral Ratio of the Highly Compensated Employee with
the highest Actual Deferral Ratio for the Plan Year to the extent required to:

(i) enable the arrangement to satisfy the limitations set forth in section 5.7,
or

(ii) cause such Highly Compensated Employee’s Actual Deferral Ratio to equal the
Actual Deferral Ratio of the Highly Compensated

 

V-3



--------------------------------------------------------------------------------

Employee with the next highest Actual Deferral Ratio.

(B) Then, if necessary, the Plan Administrator shall reduce the Actual Deferral
Ratios of the Highly Compensated Employees with the next highest Actual Deferral
Ratio for the Plan Year (including the Actual Deferral Ratio(s) of the Highly
Compensated Employee(s) whose Actual Deferral Ratio the Plan Administrator
already has reduced) to the extent required to comply with section
5.1(h)(2)(A)(i) or 5.1(h)(2)(A)(ii). This process shall then be repeated until
the Actual Deferral Percentage for the Highly Compensated Employees satisfies
the limitations set forth in section 5.7.

(C) The amount of the excess Elective Contributions that are attributable to
each Highly Compensated Employee shall equal the remainder of

(i) the total Elective Contributions (and any Non-Elective Contributions treated
as Elective Contributions on behalf of the Participant (determined prior to the
application of this section 5.1(h)(2)), minus

(ii) the amount determined by multiplying the Participant’s Actual Deferral
Ratio (determined after application of section 5.1(h)(2)(A)) by his Compensation
used in determining such ratio.

(2) In order to determine the dollar amount of the excess Elective Contributions
distributable to each Highly Compensated Employee pursuant to section 5.1(h)(1),
the Plan Administrator shall first reduce the Elective Contributions of the
Highly Compensated Employee(s) with the highest dollar amount of Elective
Contributions for the Plan Year by a dollar amount equal to the lesser of

(A) the aggregate excess Elective Contributions determined under section
5.1(h)(2), or

(B) the dollar amount necessary to reduce such Highly Compensated Employee’s
Elective Contributions to a dollar amount that is equal to the dollar amount of
Elective Contributions of the Highly Compensated Employee with the next highest
dollar amount of such Elective Contributions.

 

V-4



--------------------------------------------------------------------------------

(3) Then, if necessary, the Plan Administrator shall reduce the Elective
Contributions of the Highly Compensated Employees with the next highest dollar
amount of such Elective Contributions for the Plan Year (including the Highly
Compensated Employee(s) whose Elective Contributions the Plan Administrator
already has reduced) to the extent required to comply with section 5.1(h)(2).
This process shall then be repeated until the aggregate excess Elective
Contributions determined under section 5.1(h)(2) or 5.1(h)(3)(B) have been
eliminated. The reduced amounts shall be distributed in accordance with section
5.1(h)(1) to the Highly Compensated Employees to whom the reductions are
attributable under this section 5.1(h)(3). For purposes of this section
5.1(h)(3), Elective Contributions shall include amounts treated as elective
contributions.

(4) The amount of excess Elective Contributions that may be distributed under
this section 5.1(h) with respect to a Participant for a Plan Year shall be
reduced by any excess deferrals previously distributed to such Participant under
section 5.1(c) for the Participant’s taxable year ending with or within such
Plan Year.

(5) The Plan Administrator may use any reasonable method for computing the
income allocable to excess contributions, provided that the method does not
violate Section 401(a)(4) of the Code, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ Accounts.

5.2 Additional Elective Deferral Contributions. Each Employer shall contribute
to the Trust, on behalf of each eligible Participant, an Additional Elective
Deferral Contribution as specified in a salary reduction agreement (if any)
between the Participant and such Employer under which the Participant elects,
pursuant to the terms of this Plan, to reduce the Compensation otherwise payable
to him by a contribution amount allocable to his Elective Contributions Account.
The Plan Administrator may require the Participant to utilize a single election
for purposes of his Elective Contributions and Additional Elective
Contributions. No Participant shall be permitted to have an Additional Elective
Deferral Contribution made under this Plan for any Plan Year unless he will have
attained age 50 before the close of the Plan Year and he has taken all actions
necessary to maximize the Elective Contributions allocable to his Elective
Contributions Account for the Plan Year pursuant to section 5.1. No Participant
shall be permitted to have Additional Elective Deferral Contributions made under
this Plan in excess of the lesser of

(a) the applicable dollar amount, as defined in Sections 414(v)(2)(B)(i) and
414(v)(2)(C) of the Code;

(b) the excess (if any) of (1) the Participant’s Compensation for the calendar
year, over (2) the Elective Contributions made on behalf of the Participant for
the calendar year pursuant to section 5.1; and

 

V-5



--------------------------------------------------------------------------------

(c) the excess (if any) of (1) 85% of the Participant’s Compensation for the
Plan Year, over (2) the Elective Contributions made on behalf of the Participant
for such Plan Year pursuant to section 5.1.

Each Participant’s Additional Elective Deferral Contribution shall be made in
accordance with, and subject to the limitations of, Section 414(v) of the Code.
Unless otherwise required by Section 414(v) of the Code, such Additional
Elective Deferral Contribution shall not be taken into account for purposes of
the provisions of this Plan implementing the requirements of Sections 401(a)(4),
401(k)(3), 401(k)(12), 402(g), 410(b), 415, or 416 of the Code, as applicable,
by reason of making such contributions. Additional Elective Deferral
Contributions shall not be taken into account for purposes of computing
Qualified Matching Contributions and/or Matching Contributions.

5.3 Matching Contributions and Qualified Matching Contributions

 

  (a) (1)(A) Each Employer, at the discretion of the Board of Directors of the
Company, may contribute to the Trust a Qualified Matching Contribution in cash
or Employer Securities on behalf of each eligible Participant (as determined
pursuant to section 5.3(b)) for whom an Elective Contribution is made to the
Plan for the Matching Contributions Allocation Period. The amount of the
Qualified Matching Contribution made pursuant to this section 5.3(a)(1), if any,
shall be determined by the Board of Directors for the Company. The amount
allocable to a Participant eligible to share in the Qualified Matching
Contribution under this section 5.3(a)(1) for the Matching Contributions
Allocation Period shall be:

(i) the amount that shall bear the same ratio to the total of such contribution
for the Matching Contributions Allocation Period

(ii) as the Participant’s Recognized Elective Contribution for the Matching
Contributions Allocation Period bears to the aggregate Recognized Elective
Contributions of all Participants employed by the Employers who are eligible to
share in the contribution for such Matching Contributions Allocation Period.

(B) In the event that Qualified Matching Contributions are made pursuant to this
section 5.3(a)(1) for Matching Contributions Allocation Periods other than
annual contribution periods during the Plan Year and the Participant’s aggregate
Elective Contributions for the Plan Year would have entitled the Participant to
greater aggregate Qualified Matching Contributions under an annual Matching
Contribution Allocation Period than were made on behalf of the Participant for
the Plan Year under the Matching Contribution Allocation Periods selected by the

 

V-6



--------------------------------------------------------------------------------

Board of Directors (or otherwise required by the Plan), then, for the final
Matching Contribution Allocation Period during the Plan Year, the Participant’s
Employer, at the discretion of the Board of Directors of the Company, may
contribute to the Trust on behalf of the Participant an additional Qualified
Matching Contribution, the amount of which (when added to the Participant’s
Qualified Matching Contribution for the final Matching Contribution Allocation
Period during the Plan Year) shall cause the Participant’s aggregate Qualified
Matching Contributions for the Plan Year to equal a percentage of his Recognized
Elective Contributions for the Plan Year that is equal to the percentage of
Recognized Elective Contributions for the final Matching Contribution Allocation
Period for the Plan Year that the Company elected to make on behalf of each
eligible Participant for whom an Elective Contribution is made to the Plan for
the final Matching Contributions Allocation Period.

(2) (A) Each Employer, at the discretion of the Board of Directors of the
Company, may contribute to the Trust a Matching Contribution in cash or Employer
Securities on behalf of each eligible Participant (as determined pursuant to
section 5.3(b)) for whom an Elective Contribution is made to the Plan for the
Matching Contributions Allocation Period. The amount of the Matching
Contribution made pursuant to this section 5.3(a)(2), if any, shall be
determined by the Board of Directors of the Company. The amount allocable to a
Participant eligible to share in the Matching Contribution for the Matching
Contributions Allocation Period shall be:

 

  (i) the amount that shall bear the same ratio to the total of such
contribution for the Matching Contributions Allocation Period

 

  (ii) as the Participant’s Recognized Elective Contribution for such Matching
Contributions Allocation Period bears to the aggregate Recognized Elective
Contributions of all Participants employed by such Employer who are eligible to
share in the contribution for such Matching Contributions Allocation Period.

(B) In the event that Matching Contributions are made pursuant to this section
5.3(a)(2) for Matching Contributions Allocation Periods other than annual
contribution periods during the Plan Year and the Participant’s aggregate
Elective Contributions for the Plan Year would have entitled the Participant to
greater aggregate Matching Contributions under an annual Matching Contribution
Allocation Period than were made on behalf of the Participant for the Plan Year
under the Matching Contribution Allocation Periods selected by the Board of
Directors (or

 

V-7



--------------------------------------------------------------------------------

otherwise required by the Plan), then, for the final Matching Contribution
Allocation Period during the Plan Year, the Participant’s Employer, at the
discretion of the Board of Directors of the Company, may contribute to the Trust
on behalf of the Participant an additional Matching Contribution, the amount of
which (when added to the Participant’s Matching Contribution for the final
Matching Contribution Allocation Period during the Plan Year) shall cause the
Participant’s aggregate Matching Contributions for the Plan Year to equal a
percentage of his Recognized Elective Contributions for the Plan Year that is
equal to the percentage of Recognized Elective Contributions for the final
Matching Contribution Allocation Period for the Plan Year that the Company
elected to make on behalf of each eligible Participant for whom an Elective
Contribution is made to the Plan for the final Matching Contributions Allocation
Period.

(3) For purposes of sections 5.3(a)(1) and 5.3(a)(2), a Participant’s Recognized
Elective Contribution for each Plan Year or Matching Contributions Allocation
Period (as the case may be) shall be equal to

(A) the aggregate amount of his Elective Contribution made to the Plan pursuant
to section 5.1(a) (after consideration of the refund requirements of sections
5.1(c) and 5.1(h)),

(B) reduced by any portion of his Elective Contribution in excess of a specified
percentage of each Participant’s Compensation and/or a specified maximum dollar
amount, as determined by the Board of Directors of the Company for the Matching
Contributions Allocation Period and applied consistently to each Participant.

 

  (b) (1) Except as otherwise provided in this section 5.3(b), each Participant
shall be eligible to share in the Qualified Matching Contributions provided that
the Matching Contributions Allocation Period is not greater than quarterly. If
the Matching Contributions Allocation Period is greater than quarterly, a
Participant must be employed by his Employer on the last day of the Plan Year to
be eligible to share in the Qualified Matching Contributions (or if his
employment is terminated by his retirement, disability [as defined in section
7.2(b)] or death).

(2) Except as otherwise provided in this section 5.3(b), each Participant shall
be eligible to share in the Matching Contributions provided that the Matching
Contributions Allocation Period is not greater than quarterly. If the Matching
Contributions Allocation Period is greater than quarterly, a Participant must be
employed by his Employer on the last

 

V-8



--------------------------------------------------------------------------------

day of the Plan Year to be eligible to share in the Matching Contributions (or
if his employment is terminated by his retirement, disability [as defined in
section 7.2(b)] or death).

(3) In the event that the eligibility requirements set forth in section
5.3(b)(1) or (2) would cause this Plan to fail to meet the coverage requirements
of this section 5.3(b)(3) for any Matching Contributions Allocation Period, a
Participant shall also be entitled to share in the Qualified Matching
Contribution pursuant to section 5.3(a)(1) or the Matching Contribution pursuant
to section 5.3(a)(2) if he meets the requirements of section 5.3(b)(4). In order
to meet the coverage requirements of this section 5.3(b)(3) for the Plan Year,
the Plan’s “ratio percentage” for the Matching Contributions Allocation Period
shall be at least seventy percent (70%). For purposes of this section 5.3(b)(3),
the Plan’s “ratio percentage” shall mean the percentage (rounded to the nearest
hundredth of a percentage point) determined by dividing the percentage of the
Non-Highly Compensated Employees who benefit under the Plan by the percentage of
the Highly Compensated Employees who benefit under the Plan. The percentage of
the Non-Highly Compensated Employees who benefit under the Plan shall be
determined by dividing the number of Non-Highly Compensated Employees who are
Participants in the Plan and are entitled to share in Qualified Matching
Contributions pursuant to section 5.3(a)(1) or Matching Contributions pursuant
to section 5.3(a)(2) under the Plan by the total number of Non-Highly
Compensated Employees who have met the eligibility and participation
requirements of Article IV. The percentage of the Highly Compensated Employees
who benefit under the Plan shall be determined by dividing the number of Highly
Compensated Employees who are Participants in the Plan and are entitled to share
in Qualified Matching Contributions or Matching Contributions under the Plan by
the total number of Highly Compensated Employees who have met the eligibility
and participation requirements of Article IV. The Plan’s “ratio percentage”
shall be determined as of the last day of the Matching Contributions Allocation
Period taking into account all Employees who were Employees on any day during
the Matching Contributions Allocation Period.

(4) If this Plan would otherwise fail to meet the coverage requirements of
section 5.3(b)(3) for a Matching Contributions Allocation Period a Participant
shall be entitled to share in the Qualified Matching Contributions section
5.3(a) or Matching Contributions pursuant to this section 5.3(b)(4) if:

(A) he is a Non-Highly Compensated Employee; and

(B) the allocation of a Qualified Matching Contribution or Matching Contribution
to the Participant is required by this section

 

V-9



--------------------------------------------------------------------------------

5.3(b)(4)(B). The number of Participants entitled to an allocation required by
this section 5.3(b)(4)(B) (the “Required Number of Participants”), when added to
the Non-Highly Compensated Employees who are eligible to receive an allocation
pursuant to the provisions of section 5.3(b)(1) and (2), shall be equal to the
minimum number of Non-Highly Compensated Employees who are required to be
eligible for an Qualified Matching Contribution or Matching Contribution from
the Plan during the Matching Contributions Allocation Period in order to meet
the minimum coverage requirements of section 5.3(b)(3). An allocation is
required by this section 5.3(b)(4)(B) if a Participant is among the Required
Number of Participants paid the lowest Compensation by their Employers for the
Matching Contributions Allocation Period (determined without regard to those
Participants who are entitled to an allocation pursuant to section 5.3(b)(1) and
(2) above). If two or more Participants would otherwise be determined to have
been paid the same amount of Compensation by their Employers for the Matching
Contributions Allocation Period, then the Participant who was first credited
with an Hour of Service for his Employer or any Affiliate thereof shall be
deemed to be paid the lowest Compensation of such two or more Participants and
the Participant who was next credited with an Hour of Service for his Employer
or any Affiliate thereof shall be deemed to be paid the next lowest Compensation
and the process shall be repeated until the Plan Administrator has determined
the Participants who are among the Required Number of Participants paid the
lowest Compensation by their Employers for the Matching Contributions Allocation
Period.

(c) Except as noted in section 5.3(d), any Qualified Matching Contribution or
Matching Contribution made by an Employer on account of an Elective Contribution
that has been refunded pursuant to the terms of the Plan shall be forfeited.
Unless otherwise required by section 7.3(c)(3) such forfeiture (together with
any additional unallocated forfeitures) shall be used to first reduce Matching
Contributions, and then, to the extent available, to reduce Qualified Matching
Contributions.

(d) In the event that the Matching Contributions (together with Qualified
Matching Contributions treated as matching contributions) of Highly Compensated
Employees exceed the limitations of section 5.7:

(1) The non-vested portion of such aggregate excess Matching Contributions
(including earnings thereon for the Plan Year to which the excess contributions
relate), if any, determined as set forth in section 5.3(d)(3) and (4) below,
shall be forfeited and used or reallocated in a manner consistent with the
requirements of section 5.3(c).

(2) The aggregate excess Qualified Matching Contributions and the vested portion
of the aggregate excess Matching Contributions (including,

 

V-10



--------------------------------------------------------------------------------

in each case, earnings thereon for the Plan Year to which the excess
contributions relate), if any, determined as set forth in section 5.3(d)(3),
shall be distributed to the Highly Compensated Employees as provided in section
5.3(d)(4) on or before the 15th day of the third month after the close of the
Plan Year to which the Qualified Matching Contributions and Matching
Contributions relate. Notwithstanding the preceding sentence, the Plan
Administrator may delay the distribution of any excess Qualified Matching
Contributions and Matching Contributions, (plus the earnings thereon for the
Plan Year to which the excess contributions relate) attributable to an Employer
beyond the 15th day of the third month of such Plan Year, if the Employer
consents to such delay and the Administrator refunds all such excess amounts not
later than 12 months after the close of the Plan Year to which the excess
contributions relate.

(3) For purposes of sections 5.3(d)(1) and (2), the amount of the aggregate
excess Qualified Matching Contributions and Matching Contributions for the Plan
Year shall be equal to the sum of the amounts of such excess contributions
attributable to each Highly Compensated Employee for the Plan Year.

(A) In order to determine the amount of the excess Qualified Matching
Contributions and Matching Contributions attributable to each Highly Compensated
Employee, the Plan Administrator shall first reduce the Actual Contribution
Ratio of the Highly Compensated Employee with the highest Actual Contribution
Ratio for the Plan Year to the extent required to:

(i) enable the arrangement to satisfy the limitations set forth in section 5.7
or

(ii) cause such Highly Compensated Employee’s Actual Contribution Ratio to equal
the Actual Contribution Ratio of the Highly Compensated Employee with the next
highest Actual Contribution Ratio.

Then, if necessary, the Plan Administrator shall reduce the Actual Contribution
Ratios of the Highly Compensated Employees with the next highest Actual
Contribution Ratio for the Plan Year (including the Actual Contribution Ratio(s)
of the Highly Compensated Employee(s) whose Actual Contribution Ratio the Plan
Administrator already has reduced) to the extent required to comply with section
5.3(d)(3)(A)(i) or 5.3(d)(3)(A)(ii). This process shall then be repeated until
the Actual Contribution Percentage for the Highly Compensated Employees
satisfies the limitations set forth in section 5.7.

(B) The amount of the excess Qualified Matching Contributions and Matching
Contributions attributable to each Highly Compensated Employee shall equal the
remainder of

 

V-11



--------------------------------------------------------------------------------

(i) the total Qualified Matching Contributions and Matching Contributions, (and
Non-Elective Contributions treated as Matching Contributions) on behalf of the
Participant (determined prior to the application of this section 5.3(d)(3)),
minus

(ii) the amount determined by multiplying the Participant’s Actual Contribution
Ratio (determined after application of section 5.3(d)(3)(A)) by his Compensation
used in determining such ratio.

(C) In determining the amount of the excess Qualified Matching Contributions and
Matching Contributions, Actual Contribution Ratios shall be rounded to the
nearest one-hundredth of one percent of the Employee’s Compensation. In no case
shall the amount of such excess with respect to any Highly Compensated Employee
exceed the amount of Qualified Matching Contributions and Matching Contributions
on behalf of such Highly Compensated Employee for such Plan Year.

(4) In order to determine the dollar amount of the excess Qualified Matching
Contributions and Matching Contributions forfeitable with respect to, and
distributable to, each Highly Compensated Employee pursuant to sections
5.3(d)(1) and (2), the Plan Administrator shall first reduce the Qualified
Matching Contributions and Matching Contributions of the Highly Compensated
Employee(s) with the highest dollar amount of Qualified Matching Contributions
and Matching Contributions for the Plan Year by a dollar amount equal to the
lesser of

(A) the aggregate excess Qualified Matching Contributions and Matching
Contributions, determined under section 5.3(d)(3), or

(B) the dollar amount necessary to reduce such Highly Compensated Employee’s
Qualified Matching Contributions and Matching Contributions, to a dollar amount
that is equal to the dollar amount of Qualified Matching Contributions and
Matching Contributions of the Highly Compensated Employee with the next highest
dollar amount of Qualified Matching Contributions and Matching Contributions.

Then, if necessary, the Plan Administrator shall reduce the Qualified Matching
Contributions and Matching Contributions of the Highly Compensated Employees
with the next highest dollar amount of Qualified Matching Contributions and
Matching Contributions for the Plan Year (including the Highly Compensated
Employee(s) whose Qualified Matching Contributions and Matching Contributions
the Plan Administrator already has reduced) to the extent required to comply
with sections 5.3(d)(4)(A) or 5.3(d)(4)(B). This process shall then be repeated
until the aggregate excess Qualified Matching Contributions and Matching
Contributions determined under section 5.3(d)(3)

 

V-12



--------------------------------------------------------------------------------

have been eliminated. The reduced amounts to be determined for each Highly
Compensated Employee shall first be deemed to be Qualified Matching
Contributions and then be deemed to be Matching Contributions. The reduced
amounts shall be forfeited and/or distributed in accordance with sections
5.3(d)(1) and (2) to the Highly Compensated Employees to whom the reductions are
attributable under this section 5.3(d)(4). For purposes of this subparagraph,
Qualified Matching Contributions and Matching Contributions shall include
amounts treated as Matching Contributions.

(5) The Plan Administrator may use any reasonable method for computing the
income allocable to excess contributions, provided that the method does not
violate Section 401(a)(4) of the Code, is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income to Participants’ Accounts.

5.4 Employer Discretionary Contributions. An Employer may make Employer
Discretionary Contributions in the form of cash or Employer Securities to the
Employer Contributions Accounts of Participants who are employed by their
Employer on the last day of the Plan Year (or whose employment is terminated by
retirement, disability (as defined in section 7.2(b)) or death). The amount, if
any, to be contributed to the Trust by an Employer as an Employer Discretionary
Contribution for each Plan Year shall be determined by the Board of Directors of
the Company. If a Participant’s Compensation is used to determine the amount of
his or her Employer Discretionary Contribution, then for such purposes, his or
her Compensation shall include any Special Bonus.

5.5 Non-Elective Contributions. An Employer, at the discretion of the Board of
Directors of the Company, may make Non-Elective Contributions in the form of
cash or Employer Securities to the Qualified Non-Elective Contributions Accounts
of eligible Participants, as described in section 6.4(b)(6).

5.6 Limitations on Contributions and Forfeitures. It is the present intention of
each Employer to make recurring and substantial contributions to the Trust for
each Plan Year, but in no event shall such contribution for any corresponding
taxable year of an Employer exceed the maximum amount deductible from the
Employer’s income for such taxable year under Code Section 404(a). If the
Employers are not treated as separate lines of business under Code
Section 414(r), the discretionary contributions made by each Employer, including
any amounts forfeited and allocated as such contributions, shall be allocated
among Participants without regard to each Participant’s employment relationship
with a particular Employer, as required by section 6.4(b) (but subject to any
other applicable requirements, as set forth herein).

5.7 Limitations on Elective Contributions, Qualified Matching Contributions and
Matching Contributions. The amounts contributed as Elective Contributions,
Qualified Matching Contributions, and Matching Contributions shall be limited as
follows:

(a) The Actual Deferral Percentage for the group of eligible Highly Compensated
Employees for the Plan Year shall bear a relationship to the Actual

 

V-13



--------------------------------------------------------------------------------

Deferral Percentage for all other eligible Employees for the current Plan Year
which meets either of the following tests:

(1) The Actual Deferral Percentage for the group of eligible Highly Compensated
Employees for a Plan Year shall not exceed the Actual Deferral Percentage for
the group of all other eligible Employees multiplied by 1.25, or

(2) The excess of the Actual Deferral Percentage for the group of eligible
Highly Compensated Employees for a Plan Year over the Actual Deferral Percentage
for the group of all other eligible Employees shall not exceed two
(2) percentage points (or such lesser amount as may be required by the Secretary
of the Treasury, through regulations or otherwise); and the Actual Deferral
Percentage for the group of eligible Highly Compensated Employees shall not
exceed the Actual Deferral Percentage for the group of all other eligible
Employees, multiplied by 2.0 (or such lesser amount as may be required by the
Secretary of the Treasury, through regulations or otherwise).

(b) The Actual Contribution Percentage for the group of eligible Highly
Compensated Employees for the Plan Year shall bear a relationship to the Actual
Contribution Percentage for all other eligible Employees for the current Plan
Year which meets either of the following tests:

(1) The Actual Contribution Percentage for the group of eligible Highly
Compensated Employees for a Plan Year shall not exceed the Actual Contribution
Percentage for the group of all other eligible Employees multiplied by 1.25, or

(2) The excess of the Actual Contribution Percentage for the group of eligible
Highly Compensated Employees for a Plan Year over the Actual Contribution
Percentage for the group of all other eligible Employees shall not exceed two
(2) percentage points (or such lesser amount as may be required by the Secretary
of the Treasury, through regulations or otherwise); and the Actual Contribution
Percentage for the group of eligible Highly Compensated Employees shall not
exceed the Actual Deferral Percentage for the group of all other eligible
Employees, multiplied by 2.0 (or such lesser amount as may be required by the
Secretary of the Treasury, through regulations or otherwise).

(c) A matching contribution with respect to an Elective Contribution for a Plan
Year shall not be taken into account under the Actual Contribution Percentage
test for a Non-Highly Compensated Employee to the extent that it exceeds the
greatest of:

(1) 5% of the Non-Highly Compensated Employee’s Code Section 414(s) compensation
for the Plan Year;

 

V-14



--------------------------------------------------------------------------------

(2) the Non-Highly Compensated Employee’s Elective Contributions for the Plan
Year; and

(3) the product of two times the Plan’s “representative matching rate” and the
Non-Highly Compensated Employee’s Elective Contributions for the Plan Year.

For purposes of this Section, the Plan’s “representative matching rate” is the
lowest “matching rate” for any eligible Non-Highly Compensated Employee among a
group of Non-Highly Compensated Employees that consists of half of all eligible
Non-Highly Compensated Employees in the Plan for the Plan Year who make Elective
Contributions for the Plan Year (or, if greater, the lowest “matching rate” for
all eligible Non-Highly Compensated Employees in the Plan who are employed by
the Employer on the last day of the Plan Year and who make Elective
Contributions for the Plan Year). The “matching rate” for an Employee generally
is the matching contributions made for such Employee divided by the Employee’s
Elective Contributions for the Plan Year. If the matching rate is not the same
for all levels of Elective Contributions for an Employee, then the Employee’s
matching rate is determined assuming that an Employee’s Elective Contributions
are equal to 6% of Code Section 414(s) compensation.

(d) The Actual Deferral Percentages and the Actual Contribution Percentages for
the group of Highly Compensated Employees and for the group of all other
eligible Employees, computed in accordance with sections 5.7(a) and 5.7(b) for
purposes of limiting contributions in sections 5.1 and 5.3, may be separately
determined, and applied, for the Employees within each group of Employees that
may be separately tested in accordance with applicable Treasury Regulations.

(e) The Actual Deferral Ratio of any Participant who is a Highly Compensated
Employee for the Plan Year and who is eligible to have Elective Contributions
(and Qualified Non-Elective Contributions and/or Qualified Matching
Contributions, if treated as Elective Contributions for purposes of the Actual
Deferral Percentage test) allocated to such Participant’s Accounts under two or
more cash or deferred arrangements described in Code Section 401(k), that are
maintained by the same Employer, shall be determined as if such Elective
Contributions (and, if applicable, such Qualified Non-Elective Contributions
and/or Qualified Matching Contributions) were made under a single arrangement.
If a Highly Compensated Employee participates in two or more cash or deferred
arrangements of the Employer that have different Plan Years, then all Elective
Contributions made during the Plan Year being tested under all such cash or
deferred arrangements shall be aggregated, without regard to the plan years of
the other plans.

(f) The Actual Contribution Ratio for any Participant who is a Highly
Compensated Employee and who is eligible to have matching contributions
allocated to

 

V-15



--------------------------------------------------------------------------------

his or her account under two or more plans described in Code Section 401(a), or
arrangements described in Code Section 401(k) that are maintained by the same
Employer, shall be determined as if the total of such contributions was made
under each plan and arrangement. If a Highly Compensated Employee participates
in two ore more such plans that have different plan years, then all matching
contributions made during the Plan Year begin tested under all such plans shall
be aggregated, without regard to the plan years of the other plans.

(g) Qualified Non-Elective Contributions and Qualified Matching Contributions
cannot be taken into account to determine an Actual Deferral Ratio to the extent
such contributions are taken into account for purposes of satisfying any other
Actual Deferral Percentage test, any Actual Contribution Percentage test, or the
requirements of Treasury Regulation Sections 1.401(k)-3, 1.401(m)-3, or
1.301(k)-4. Thus, for example, matching contributions that are made pursuant to
Treasury Regulation Section 1.401(k)-3(c) cannot be taken into account under the
Actual Deferral Percentage test. Similarly, if the Plan switches from the
current year testing method to the prior year testing method pursuant to
Treasury Regulation Section 1.401(k)-2(c), Qualified Non-Elective Contributions
that are taken into account under the current year testing method for a year may
not be taken into account under the prior year testing method for the next year.

(h) Qualified Matching Contributions may only be used to calculate an Actual
Deferral Ratio to the extent that such Qualified Matching Contributions are
matching contributions that are not precluded from being taken into account
under the Actual Contribution Percentage test for the Plan Year under the rules
of Treasury Regulation Section 1.401(m)-2(a)(5)(ii) and as set forth in the
Plan.

(i) Except as otherwise provided in this section, the Plan may use the current
year testing method or the prior year testing method for the Actual Deferral
Percentage test and the Actual Contribution Percentage test for a Plan Year
without regard to whether the current year testing method or prior year testing
method is used for the other test for that Plan Year; provided, however, that if
different testing methods are used, then the Plan cannot use:

(A) the recharacterization method of Treasury Regulation
Section 1.401(k)-2(b)(3) to correct excess contributions for a Plan Year;

(B) the rules of Treasury Regulation Section 1.401(m)-2(a)(6)(ii) to take
Elective Contributions into account under the Actual Contribution Percentage
test (rather than the Actual Deferral Percentage test); or

(C) the rules of Treasury Regulation Section 1.401(k)-2(a)(6)(v) to take
Qualified Matching Contributions into account under the Actual Deferral
Percentage test (rather than the Actual Contribution Percentage test).

 

V-16



--------------------------------------------------------------------------------

(j) Corrective Contributions: Effective April 1, 2007, if a failed Actual
Deferral Percentage test or Actual Contribution Percentage test is to be
corrected by making an Employer contribution, then the provisions of the Plan
for the corrective contributions shall be applied by limiting the contributions
made on behalf of any Non-Highly Compensated Employee pursuant to such
provisions to an amount that does not exceed the targeted contribution limits of
section 6.4(b)(6) of the Plan.

(k) Initial Plan Year: In the case of the first Plan Year of the Plan (and any
other Plan Year which may properly be subject to Section 401(k)(3)(E) and/or
401(m)(3) of the Code), the amount taken into account as the Actual Deferral
Percentage and the Actual Contribution Percentage for the group of eligible
Employees who are not Highly Compensated Employees for the preceding Plan Year
shall be:

(1) three percent (3%); or

(2) if elected by the Company under this section 5.7(k), the Actual Deferral
Percentage and the Actual Contribution Percentage for the group of eligible
Employees who are not Highly Compensated Employees for such first Plan Year.

5.8 Form and Timing of Contributions. Contributions due from an Employer for any
Plan Year shall be made in cash or Employer Securities. Such payments may be
made by a contributing Employer at any time, but payment of Qualified Matching
Contributions, Matching Contributions, and Non-Elective Contributions for any
Plan Year shall be completed on or before the time prescribed by law, including
extensions thereof, for filing such Employer’s federal income tax return for its
taxable year within which such Plan Year ends. Payment of any Elective
Contribution shall be made not later than the earliest date on which such
contribution can reasonably be segregated from the Employer’s general assets
(and, if earlier, not later than the 15 th business day of the month following
the month in which it is withheld from a Participant’s pay). In addition, except
for occasional, bona fide administrative considerations, contributions made
pursuant to a Participant’s salary reduction election cannot precede the earlier
of (1) the performance of services relating to the contribution, or (2) the date
when Compensation that is subject to the election would be currently available
to the Employee in the absence of an election to defer.

5.9 Rollover Contributions. Each Employee at any time during a Plan Year, with
the consent of the Plan Administrator and in such manner as prescribed by the
Plan Administrator, may pay or cause to be paid to a Trustee a rollover
contribution (as defined in the applicable sections of the Code, except that for
this purpose “rollover contribution” shall be deemed to include both a direct
payment from an Employee and a direct transfer from a trustee of another
qualified plan in which the Employee is or was a participant). Effective
January 1, 2002, the Plan will accept Participant rollover contributions and
direct rollovers of distributions made after December 31, 2001, only from a
qualified plan described in Section 401(a) of the Code, excluding after-tax
employee contributions.

 

V-17



--------------------------------------------------------------------------------

5.10 No Duty to Inquire. The Trustees shall have no right or duty to inquire
into the amount of any contribution made by an Employer or any Participant or
the method used in determining the amount of any such contribution, or to
collect the same, but each Trustee shall be accountable only for funds actually
received by it.

 

V-18



--------------------------------------------------------------------------------

ARTICLE VI

PARTICIPANTS’ ACCOUNTS

6.1 Common Fund. Except as otherwise provided in this Plan or in the Agreement
and Declarations of Trust, the assets of each Trust (or, to the extent provided
in Article X, the assets of each Fund) shall constitute a common fund in which
each Participant (or each Participant who has directed that a portion of his
Account be invested in such Fund) shall have an undivided interest.

6.2 Establishment of Accounts

(a) The Plan Administrator shall establish and maintain with respect to each
Participant four Accounts, designated as the Participant’s Elective
Contributions Account, Employer Contributions Account, Qualified Matching
Contributions Account, and Matching Contributions Account. For each Participant
who is credited with a portion of any Non-Elective Contribution made pursuant to
section 5.5 (or who previously has been credited with a portion of any qualified
non-elective contribution made pursuant to the predecessor provisions of this
Plan), the Plan Administrator shall establish and maintain a Qualified
Non-Elective Contributions Account. For each Participant credited with a
Rollover Contribution made pursuant to section 5.9 or credited with amounts
attributable to merged plans as described in section 6.2(e), the Plan
Administrator shall establish and maintain a Rollover/Merger Account. Each
Participant’s Accounts shall, collectively, reflect the Participant’s interest
in the Trust Fund.

(b) Each Participant’s Elective Contributions Account shall include Elective
Contributions pursuant to section 5.1 and adjustments thereto. A Participant’s
Elective Contributions Account shall also include amounts previously
attributable to the Participant’s “Elective Contributions Account” in this Plan
as of the Effective Date of this Amendment and Restatement, including:

(1) salary reduction contributions to the 401(k) Plan (and earnings attributable
thereto) on behalf of a Participant prior to the merger of the 401(k) Plan with
this Plan, effective October 1, 1993;

(2) the Participant’s “Employer Contributions Account” in this Plan as of
December 31, 1995, under the terms of this Plan in effect as of such date;

(3) the Participant’s “ESOP Elective Contributions Account” in this Plan as of
August 1, 1999;

(4) the Participant’s “401(k) Elective Contributions Account” in this Plan as of
August 1, 1999;

 

VI-1



--------------------------------------------------------------------------------

(5) the Participant’s “Elective Contributions Account” in the PSS ESOP as of the
date of its merger with this Plan;

(6) salary reduction contributions (and earnings attributable thereto) on behalf
of the Participant to the PSS/Taylor Plan prior to the merger of the PSS/Taylor
Plan with this Plan, effective April 21, 2000;

(7) salary deferral contributions (and earnings attributable thereto) on behalf
of Participants to the National Med Supply Plan prior to the merger of the
National Med Supply Plan with this Plan, effective August 1, 2001; and

(8) the Participant’s “Supplemental ESOP Matching Contributions” in this Plan
prior to April 1, 2002.

(c) Each Participant’s Employer Contributions Account shall include amounts
contributed pursuant to section 5.4 and adjustments thereto. A Participant’s
Employer Contributions Account shall also include amounts previously
attributable to the Participant’s “Employer Contribution Account” in this Plan
as of the Effective Date of this Amendment and Restatement, including:

(1) the Participant’s “ESOP Matching Contributions Account” in this Plan as of
August 1, 1999; and

(2) the Participant’s “ESOP Employer Contributions Account” in this Plan as of
August 1, 1999.

(d) Each Participant’s Qualified Matching Contributions Account shall include
Qualified Matching Contributions made pursuant to section 5.3(a)(1), and
adjustments thereto. A Participant’s Qualified Matching Contributions Account
shall also include amounts previously attributable to the Participant’s “ESOP
Contribution Account” (including “ESOP Matching Contributions” allocated after
October 23, 1998) in the PSS ESOP as of the date of its merger with this Plan,
and other amounts in the Participant’s “Post-1998 ESOP Matching Contributions
Account” in this Plan as of the Effective Date of this Amendment and
Restatement.

(e) Each Participant’s Rollover/Merger Account shall include Rollover
Contributions made pursuant to section 5.9. A Participant’s Rollover/Merger
Account shall also include amounts previously attributable to the Participant’s
“Rollover/Merger Account” as of the Effective Date of this Amendment and
Restatement, including:

(1) the Brown’s Medical Supply Co. Retirement Savings Plan and the
Y-Laboratories & Supplies, Inc. 401(k) Retirement Plan prior to the merger of
the Brown’s Medical Supply Co. Retirement Savings Plan and the Y-Laboratories &
Supplies, Inc. 401(k) Retirement Plan with this Plan, effective as of January 1,
1997 and October 1, 1997, respectively;

 

VI-2



--------------------------------------------------------------------------------

(2) the PSS ESOP prior to its merger with this Plan as of August 1, 1999 (other
than amounts attributable to the “Elective Contribution Account” and the “ESOP
Contribution Account” in the PSS ESOP);

(3) the PSS/Taylor Plan prior to its merger with this Plan as of April 21, 2000
(other than salary reduction contributions and adjustments thereto); and

(4) the National Med Supply Plan prior to its merger with this Plan as of
August 1, 2001 (other than salary deferral contributions and adjustments
thereto).

(f) The Plan Administrator may establish separate sub-accounts within the
Rollover/Merger Account as needed. The Plan Administrator may establish and
maintain additional sub-accounts from time to time to provide for amounts
credited to Participants and transferred from other tax-qualified retirement
plans merged with this Plan upon the authorization and direction of the Board of
Directors.

(g) Each Participant’s Matching Contributions Account shall include Matching
Contributions made pursuant to section 5.3(a)(2), and adjustments thereto, made
for Matching Contributions Allocation Periods beginning after March 31, 2001.

(h) For each Participant who is credited with a portion of any Non-Elective
Contribution made pursuant to section 5.5 (or who previously has been credited
with a portion of any qualified non-elective contribution made pursuant to the
predecessor provisions of this Plan), the Plan Administrator shall establish and
maintain a Qualified Non-Elective Contributions Account. Notwithstanding any
other provision of this Plan, any qualified non-elective contribution made
pursuant to the predecessor provisions of this Plan shall be credited as
provided by this section 6.2(h) without regard to the account to which such
amount may have been previously credited.

(i) The Plan Administrator may establish such additional Accounts as are
necessary to reflect a Participant’s interest in the Trust Fund.

6.3 Interests of Participants. The interest of a Participant in the Trust Fund
shall be the vested balance remaining from time to time in his Accounts after
making the adjustments required in section 6.4.

6.4 Adjustments to Accounts. Subject to the provisions of section 6.5, the
Accounts of a Participant shall be adjusted from time to time as follows:

(a) As of each Valuation Date, each Participant’s Accounts shall be credited
with his share of the contributions to the Plan, and shall be further adjusted,
as follows:

(1) The Elective Contributions Account of a Participant shall be credited with
any Elective Contributions made by his Employer on his behalf and not previously
credited to the Participant.

 

VI-3



--------------------------------------------------------------------------------

(2) The Elective Contributions Account of an eligible Participant shall be
credited with any Additional Elective Deferral Contributions made by his
Employer on his behalf and not previously credited to the Participant.

(3) The Qualified Matching Contributions Account of a Participant shall be
credited with any Qualified Matching Contributions with respect to a Matching
Contributions Allocation Period made by the Employers on his behalf.

(4) The Matching Contributions Account of an eligible Participant, as determined
by section 5.3(b), shall be credited with any Matching Contributions made by the
Employers on his behalf with respect to a Matching Contributions Allocation
Period and not previously credited to the Participant.

 

  (5) (A) The Employer Contributions Account of an eligible Participant shall be
credited with his share of the Employer Discretionary Contribution, if any, made
by the Employers and not previously credited to the Participant. The amount
allocable to a Participant entitled to a share of the contribution for the Plan
Year shall be the amount that shall bear the same ratio to the total of such
contribution as the Participant’s Compensation for such Plan Year bears to the
aggregate of the Compensation of all Participants for the Plan Year who are
entitled to share in the Employer Discretionary Contribution for such Plan Year.
The Participant shall be entitled to share in the Employer Discretionary
Contribution if he meets the requirements of section 5.4.

(B) For each Plan Year in which this Plan is a Top Heavy Plan, a Participant who
is employed by an Employer on the last day of such Plan Year and who is a
Non-Key Employee for such Plan Year shall be entitled to share in an Employer
Discretionary Contribution to the extent such allocation does not exceed at
least three percent (3%) of his Section 415 Compensation (or, if less, the
highest percentage of such Section 415 Compensation allocated to a Key
Employee’s Accounts hereunder (other than any amount allocated as an Additional
Elective Deferral Contribution or to a Rollover/Merger Account), as well as his
employer contribution accounts under any other defined contribution plan
maintained by such Employer or an Affiliate, including any elective contribution
to any plan subject to Code Section 401(k)), regardless of whether the preceding
requirements of section 5.4 and this section 6.4(b)(5) have been met for such
Participant. Notwithstanding the foregoing, Matching Contributions allocated to
a Participant entitled to a contribution allocation pursuant to this section
6.4(b)(5)(B) shall be taken into account for purposes of satisfying

 

VI-4



--------------------------------------------------------------------------------

the minimum contribution requirements of this section 6.4(b)(5)(B) and
Section 416(c)(2) of the Code. The preceding sentence shall apply with respect
to Matching Contributions under the Plan or, if the Plan provides that the
minimum contribution requirement shall be met in another plan, such other plan.
Matching Contributions that are used to satisfy the minimum contribution
requirements of Section 416(c)(2) of the Code shall be treated as Matching
Contributions for purposes of the Actual Contribution Percentage test
requirements of sections 5.3 and 5.7 and the requirements of Section 401(m) of
the Code.

(6) The Qualified Non-Elective Contributions Account of an eligible Participant
shall be credited with his share of the Non-Elective Contribution, if any, made
by the Employers pursuant to section 5.5 and not previously credited to the
Participant as provided by this section 6.4(b)(6). The amount of any
Non-Elective Contribution shall be credited, to the extent available, first to
the Participant who is a Non-Highly Compensated Employee and whose Compensation
for the Plan Year is the lowest of all Participants in an amount that does not
exceed (A) the limitations on Annual Additions described in section 6.5 after
taking into consideration all other contributions allocable to the Participant
pursuant to section 6.4(b) and (B) the product of that Participant’s Code
Section 414(s) compensation and the greater of 5% or two times the Plan’s
“representative contribution rate.” If any Non-Elective Contribution remains to
be credited to Participants, then such Non-Elective Contribution shall next be
credited, to the extent available, to the Participant who is the Non-Highly
Compensated Employee whose Compensation for the Plan Year is the second lowest
of all Participants in the same manner as the first level of crediting and such
crediting process shall continue until all of the Non-Elective Contribution is
credited. In no event shall a Participant who is a Highly Compensated Employee
be eligible to be credited with any portion of any Non-Elective Contribution.
Any Qualified Non-Elective Contribution taken into account under an Actual
Deferral Percentage test under Treasury Regulation Section 1.401(k)-2(a)(6)
(including determination of the “representative contribution rate” for purposes
of Treasury Regulation Section 1.401(k)-2(a)(6)(iv)(B)) shall not be permitted
to be taken into account for purposes of the Actual Contribution Percentage
test. For purposes of this section:

 

  (A) For Qualified Non-Elective Contributions that are to be taken into account
in determining the Actual Deferral Ratio for a Plan Year for a Non-Highly
Compensated Employee:

 

  (i)

“representative contribution rate” shall mean the lowest “applicable
contribution rate” of any eligible Non-Highly Compensated Employee among a

 

VI-5



--------------------------------------------------------------------------------

 

group of eligible Non-Highly Compensated Employees that consists of half of all
eligible Non-Highly Compensated Employees for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible Non-Highly Compensated
Employee who is in the group of all eligible Non-Highly Compensated Employees
for the Plan Year and who is employed by the Employer on the last day of the
Plan Year); and

 

  (ii) “applicable contribution rate” for an eligible Non-Highly Compensated
Employee is the sum of the Qualified Matching Contributions (as determined in
Treasury Regulation Section 1.401(k)-6) taken into account in determining the
ADR for the eligible Non-Highly Compensated Employee for the Plan Year and the
Qualified Non-Elective Contributions made for the eligible Non-Highly
Compensated Employee for the Plan Year, divided by the eligible Non-Highly
Compensated Employee Code Section 414(s) compensation for the same period.

 

  (B) For Qualified Non-Elective Contributions that are to be taken into account
under the Actual Contribution Percentage test for a Plan Year for a Non-Highly
Compensated Employee,

 

  (i) “representative contribution rate” shall mean the lowest “applicable
contribution rate” of any eligible Non-Highly Compensated Employee among a group
of eligible Non-Highly Compensated Employees that consists of half of all
eligible Non-Highly Compensated Employees for the Plan Year (or, if greater, the
lowest “applicable contribution rate” of any eligible Non-Highly Compensated
Employee who is in the group of all eligible Non-Highly Compensated Employees
for the Plan Year and who is employed by the Employer on the last day of the
Plan Year); and

 

  (ii)

“applicable contribution rate” for an eligible Non-Highly Compensated Employee
is the sum of the matching contributions (as defined in Treasury Regulation
Section 1.401(m)-(1)(a)(2)) taken into account in determining the Actual
Contribution Ratio for the eligible Non-Highly Compensated

 

VI-6



--------------------------------------------------------------------------------

 

Employee for the Plan Year and the Qualified Non-Elective Contributions made for
that Non-Highly Compensated Employee for the Plan Year, divided by that
Non-Highly Compensated Employee’s Code Section 414(s) compensation for the Plan
Year.

Notwithstanding the foregoing, Qualified Non-Elective Contributions that are
made in connection with an Employer’s obligation to pay prevailing wages under
the Davis-Bacon Act, Service Contract Act of 1965, or similar legislation can be
taken into account for a Plan Year for a Non-Highly Compensated Employee to the
extent that such contributions do not exceed 10% of that Non-Highly Compensated
Employee’s Code Section 414(s) compensation.

(7) The Rollover/Merger Account of an Employee shall be credited with the
Rollover Contributions, if any, made by the Employee pursuant to section 5.9 and
not previously credited to the Employee.

(b) As of each Valuation Date, each Account of a Participant shall be charged
with the amount of any distribution made to, or withdrawal made by, the
Participant or his beneficiary from such Account during the Valuation Period
ending with such Valuation Date.

(c) The Trust Funds, each Fund, and the assets thereof shall be valued at their
fair market value as of each Valuation Date. Employer Securities shall be
accounted for as provided in Treasury Regulation Section 1.402(a)-1(b)(2)(ii),
or any successor regulation or statute. The Plan Administrator may adopt such
additional accounting procedures as are necessary to accurately reflect each
Participant’s interests in the Trust Fund or in any Fund. Such accounting
procedures shall include any procedures necessary to appropriately reflect any
earnings and losses that may result from delays that may occur in completing
scheduled transactions. All such procedures shall be applied in a consistent,
nondiscriminatory manner.

(d) If the Plan Administrator determines in making any valuation, allocation or
adjustments to any Participant’s Account under the provisions of the Plan that
the strict application of the provisions of the Plan will not produce equitable
and nondiscriminatory allocation among the Participants’ Accounts, it may modify
any procedures specified in the Plan for purposes of achieving an equal and
nondiscriminatory allocation in accordance with the general concepts and
purposes of the Plan; provided, however, that any such modification shall not be
inconsistent with the provisions of Section 401(a)(4) of the Code.

6.5 Limitation on Allocation of Contributions

(a) Notwithstanding anything contained in this Plan to the contrary, the
aggregate Annual Additions to a Participant’s Accounts under this Plan and under
any

 

VI-7



--------------------------------------------------------------------------------

other defined contribution plans maintained by an Employer or an Affiliate for
any Limitation Year shall not exceed the lesser of (1) $49,000 for the 2009 Plan
Year, (or such greater amount as the Secretary of the Treasury may prescribe) or
(2) 100% of the Participant’s Section 415 Compensation. The compensation limit
set forth in this subsection (a) shall not apply to any contribution for medical
benefits after separation from service (within the meaning of Section 401(h) or
Section 419A(f)(2) of the Code), which is otherwise treated as an Annual
Addition.

(b) In the event that the Annual Additions, under the normal administration of
the Plan, would otherwise exceed the limits set forth above for any Participant,
then the Plan Administrator shall take such actions, applied in a uniform and
nondiscriminatory manner, as will keep the Annual Additions for such Participant
from exceeding the applicable limits provided by law. Excess Annual Additions
shall be disposed of as provided in section 6.5(c). Adjustments shall be made to
this Plan, if necessary to comply with such limits, before any adjustments shall
be required to any other plan; provided, however, that any excess Annual
Additions attributable to voluntary contributions to other plans shall first be
returned to the Participant from the plans to which such contributions were
made.

(c) If a Participant’s Annual Additions during any Limitation Year exceed the
limits set forth in subsection (a) above, then such excess Annual Additions
shall be corrected through the Employee Plans Compliance Resolutions System or
such other correction method allowed by statute, regulations, or regulatory
authorities.

 

VI-8



--------------------------------------------------------------------------------

ARTICLE VII

BENEFITS UNDER THE PLAN

7.1 Retirement Benefit

(a) A Participant shall be entitled to retire from the employ of his Employer
upon such Participant’s Normal Retirement Date. Until a Participant actually
retires from the employ of his Employer, no retirement benefits shall be payable
to him, and he shall continue to be treated in all respects as a Participant;
provided, however, that a Participant who is a 5% owner of the Company (or any
Affiliate) and who attains age 70 1/ 2 shall begin receiving payment of his
retirement benefit no later than the April 1 after the end of the calendar year
in which he attains age 70 1/2. In addition, upon giving thirty (30) days
written notice, a Participant may take an early retirement commencing on or
after the occurrence of such Participant’s Early Retirement Date.

(b) Upon the retirement of a Participant as provided in section 7.1(a) and
subject to adjustment as provided in section 8.4(b), such Participant shall be
entitled to a retirement benefit in an amount equal to 100% of the balance in
his Accounts as of the Valuation Date immediately preceding or concurring with
his benefit commencement date, plus the amount of any contributions allocated
subsequent to such Valuation Date.

7.2 Disability Benefit

(a) In the event a Participant’s employment with his Employer is terminated by
reason of his total and permanent disability and subject to adjustment as
provided in section 8.4(b), such Participant shall be entitled to a disability
benefit in an amount equal to 100% of the balance in his Accounts as of the
Valuation Date immediately preceding or concurring with the date of the
severance of his employment, plus the amount of any contributions allocated
subsequent to such Valuation Date.

(b) Total and permanent disability shall mean the total incapacity of a
Participant to perform the usual duties of his employment with his Employer and
will be deemed to have occurred only when certified by a physician who is
acceptable to the Plan Administrator and only if such proof is received by the
Administrator within sixty (60) days after the date of the termination of such
Participant’s employment.

7.3 Severance from Employment Benefit

(a) In the event a Participant’s employment with his Employer is severed for
reasons other than retirement, total and permanent disability or death, and
subject to adjustment as provided in section 8.4(b), such Participant shall be
entitled to a severance from employment benefit in an amount equal to his vested
interest in the balance in his Accounts as of the Valuation Date immediately
preceding or concurring with the date of the severance of his employment, plus
his vested interest in the amount of any contributions allocated subsequent to
such Valuation Date. This section shall apply for

 

VII-1



--------------------------------------------------------------------------------

distributions after December 31, 2001, regardless of when the severance from
employment occurred.

 

  (a) (1) The vested interest in the Employer Contributions Account and the
Matching Contributions Account of each Participant shall be a percentage of the
balance of each such Account as of the applicable Valuation Date, based upon
such Participant’s Years of Service as of the date of the severance of his
employment, as follows:

 

Years of Service

   Non-Forfeitable
Percentage  

Less than 2 Years of Service

   0 % 

2 years, but less than 3 years

   20 % 

3 years, but less than 4 years

   40 % 

4 years, but less than 5 years

   60 % 

5 years, but less than 6 years

   80 % 

6 years or more

   100 % 

(2) Notwithstanding the foregoing, a Participant shall be 100% vested in his
Employer Contributions Account and his Matching Contributions Account upon
attaining his Normal or Early Retirement Date. A Participant’s vested interest
in his Elective Contributions Account, Qualified Matching Contributions Account,
Qualified Non-Elective Contributions Account, and Rollover/Merger Account shall
be 100% regardless of the number of his Years of Service.

 

  (b)

(1) If the severance from employment results in five consecutive Breaks in
Service, then upon the occurrence of such five consecutive Breaks in Service,
the nonvested interest of the Participant in his Employer Contributions Account
and his Matching Contributions Account as of the Valuation Date immediately
preceding or concurring with the date of his completion of five consecutive
Breaks in Service shall be deemed to be forfeited and such forfeited amount
shall be reallocated, pursuant to the provisions of sections 7.3(c)(3) and
5.3(c) at the end of the Plan Year concurring with the date the fifth such
consecutive Break in Service occurs. If the Participant is later reemployed by
an Employer or an Affiliate, the unforfeited balance, if any, in his Employer
Contributions Account and his Matching Contributions Account that has not been
distributed to such Participant shall be set aside in a separate account, and
such Participant’s Years of Service after any five consecutive Breaks in Service
resulting from such severance from employment shall not be taken into account
for the purpose of determining the vested interest of such Participant in the
balance of his Employer Contributions Account that accrued before such five
consecutive Breaks in Service. If interests in more than one class of Employer
Securities have been so allocated to such

 

VII-2



--------------------------------------------------------------------------------

 

Participant’s Accounts, the Participant shall forfeit the same proportion of
each such class.

(2) Notwithstanding any other provision of this section 7.3, if a Participant is
reemployed by an Employer or an Affiliate and, as a result, no five consecutive
Breaks in Service occur, the Participant shall not be entitled to any severance
from employment benefit as a result of such severance from employment; provided,
however, that nothing contained herein shall require or permit the Participant
to return or otherwise have restored to his Employer Contributions Account and
his Matching Contributions Account any funds distributed to him prior to his
reemployment and the determination that no five consecutive Breaks in Service
would occur.

(3) If a Participant is less than 100% vested in his Employer Contributions
Account and his Matching Contributions Account and he receives all or a part of
his severance from employment benefit, then, if the Participant resumes
employment with an Employer or an Affiliate before the occurrence of five
consecutive Breaks in Service, until such time as there is a fifth consecutive
Break in Service, the Participant’s vested portion of the balance in his
Employer Contributions Account and his Matching Contributions Account at any
time shall be equal to an amount (“X”) determined by the formula
X = P(AB + D) - D, where “P” is the vested percentage of the Participant at such
time, “AB” is the balance in the Participant’s Employer Contributions Account or
his Matching Contributions Account, as applicable, at such time and “D” is the
amount distributed as a severance from employment benefit.

 

  (c) (1) Notwithstanding any other provision of this section 7.3, if at any
time a Participant is less than 100% vested in his Employer Contributions
Account and his Matching Contributions Account, and, as a result of his
severance from employment, he receives his entire vested severance from
employment benefit pursuant to the provisions of Article VIII, and the
distribution of such benefit is made not later than the close of the fifth Plan
Year following the Plan Year in which such termination occurs (or such longer
period as may be permitted by the Secretary of the Treasury, through regulations
or otherwise), then upon the occurrence of such distribution, the nonvested
interest of the Participant in his Employer Contributions Account and his
Matching Contributions Account shall be deemed to be forfeited and such
forfeited amount shall be reallocated, pursuant to the provisions of sections
7.3(c)(3) and 5.3(c) at the end of the Plan Year immediately following or
concurring with the date such distribution occurs.

(2) If a Participant is not vested as to any portion of his Employer
Contributions Account and his Matching Contributions Account, he will

 

VII-3



--------------------------------------------------------------------------------

be deemed to have received a distribution immediately following his severance
from employment. Upon the occurrence of such deemed distribution, the nonvested
interest of the Participant in his Employer Contributions Account and his
Matching Contributions Account shall be deemed to be forfeited and such
forfeited amount shall be reallocated, pursuant to the provisions of sections
7.3(c)(3) and 5.3(c), at the end of the Plan Year immediately following or
concurring with the date such distribution occurs.

(3) If a Participant whose interest is forfeited under this section 7.3(c) is
reemployed by an Employer or an Affiliate prior to the occurrence of five
consecutive Breaks in Service commencing after his distribution, then such
Participant shall have the right to repay to the Trust, before the date that is
the earlier of (1) five years after the Participant’s resumption of employment,
or (2) the close of a period of five consecutive Breaks in Service, the full
amount of the severance from employment benefit previously distributed to him.
If the Participant elects to repay such amount to the Trust within the time
periods prescribed herein, or if a nonvested Participant whose interest was
forfeited under this section 7.3(c) is reemployed by an Employer or an Affiliate
prior to the occurrence of five consecutive Breaks in Service, the nonvested
interest of the Participant previously forfeited pursuant to the provisions of
this section 7.3(c) shall be restored to the Employer Contributions Account and
the Matching Contributions Account of the Participant, such restoration to be
made from forfeitures of nonvested interests and, if necessary, by contributions
of his Employer, so that the aggregate of the amounts repaid by the Participant
and restored by the Employer shall not be less than the Employer Contributions
Account balance and the Matching Contributions Account balance of the
Participant at the time of forfeiture unadjusted by any subsequent gains or
losses.

7.4 Death Benefit

(a) In the event of the death of a Participant while he is employed by an
Employer and subject to adjustment as provided in section 8.4(b), his
beneficiary shall be entitled to a death benefit in an amount equal to 100% of
the balance in his Accounts as of the Valuation Date immediately preceding or
concurring with the date of his death plus the amount of any contributions
allocated subsequent to such Valuation Date.

(b) Subject to the provisions of section 7.4(c), at any time and from time to
time, each Participant shall have the unrestricted right to designate a
beneficiary to receive his death benefit and to revoke any such designation.
Each designation or revocation shall be evidenced by written instrument filed
with the Plan Administrator, signed by the Participant and bearing the
signatures of at least two persons as witnesses to his signature. In the event
that a Participant has not designated a beneficiary or beneficiaries, or if for
any reason such designation shall be legally ineffective, or if such

 

VII-4



--------------------------------------------------------------------------------

beneficiary or beneficiaries shall predecease the Participant, then the
Participant’s surviving Eligible Spouse, and if none, his issue, per stirpes,
and if none, the personal representative of the estate of such Participant shall
be deemed to be the beneficiary designated to receive such death benefit, or if
no personal representative is appointed for the estate of such Participant, then
his next of kin under the statute of descent and distribution of the State of
such Participant’s domicile at the date of his death shall be deemed to be the
beneficiary or beneficiaries to receive such death benefit.

(c) Notwithstanding the foregoing, if the Participant is married as of the date
of his death, the Participant’s surviving Eligible Spouse shall be deemed to be
his designated beneficiary and shall receive the full amount of the death
benefit attributable to the Participant unless the spouse consents or has
consented to the Participant’s designation of another beneficiary. Any such
consent to the designation of another beneficiary must acknowledge the effect of
the consent, must be witnessed by a Plan representative or by a notary public
and shall be effective only with respect to that spouse. A spouse’s consent may
be either a restricted consent (which may not be changed as to the beneficiary
or (except as otherwise permitted by law) form of payment unless the spouse
consents to such change in the manner described herein) or a blanket consent
(which acknowledges that the spouse has the right to limit consent only to a
specific beneficiary or a specific form of payment, and that the spouse
voluntarily elects to relinquish one or both of such rights). Notwithstanding
the preceding provisions of this section 7.4(c), a Participant shall not be
required to obtain spousal consent to his designation of another beneficiary if
the Participant is legally separated or the Participant has been abandoned, and
the Participant provides the Administrator with a court order to such effect, or
the spouse cannot be located.

7.5 Heroes Earnings Assistance and Relief Tax Act of 2008 (‘HEART’)

(a) Death Benefits. Beginning on or after April 1, 2008, if a Participant dies
while performing qualified military service (as defined in Code Section 414(u)),
the survivors of the Participant are entitled to any additional benefits (other
than benefit accruals relating to the period of qualified military service)
provided under the Plan as if the Participant had resumed and then terminated
employment on account of death.

(b) Differential Wage Payments. For Plan Years beginning after December 31,
2008, (1) an individual receiving a differential wage payment, as defined by
Code Section 3401(h)(2), shall be treated as an Employee of the Employer making
the payment, (2) the differential wage payment shall be treated as compensation,
and (3) the Plan shall not be treated as failing to meet the requirements of any
provision described in Code Section 414(u)(1)(C) by reason of any contribution
or benefit which is based on the differential wage payment.

 

VII-5



--------------------------------------------------------------------------------

ARTICLE VIII

PAYMENTS OF BENEFITS

8.1 Time for Distribution of Benefits

(a) Except as otherwise provided under this Article VIII, the amount of the
benefit to which a Participant is entitled under section 7.1, 7.2, 7.3, or 7.4
shall be paid to him or applied for his benefit or, in the case of a death
benefit, shall be paid to or applied for the benefit of said Participant’s
beneficiary or beneficiaries, as described within section 8.2 beginning as soon
as practicable following the Valuation Date coincident with or next following
the Participant’s retirement, disability, death, or other severance from
employment, as the case may be.

 

  (b) (1) Any distribution paid to a Participant (or, in the case of a death
benefit, to his beneficiary or beneficiaries) pursuant to section 8.1(a) shall
commence not later than the earlier of:

(A) the 60th day after the last day of the Plan Year in which the Participant’s
employment is terminated or, if later, in which occurs the Participant’s Normal
Retirement Date; or

(B) solely for each Participant who is a 5% owner of the Company or an
Affiliate, April 1 of the year immediately following the calendar year in which
he reaches age 70 1/2.

(2) Notwithstanding the foregoing, no distribution shall be made of any
Participant’s benefit payable pursuant to section 7.1, 7.2 or 7.3 prior to his
Normal Retirement Date unless the value of his vested Accounts do not exceed
$1,000, or unless the Participant consents to the distribution. For each
Participant who severs employment after December 31, 2001, the portion of the
Participant’s Rollover/Merger Account that is attributable to his Rollover
Contributions shall be excluded for purposes of determining whether the value of
his vested Accounts exceed $1,000. The Plan Administrator shall provide each
Participant entitled to a distribution of more than $1,000 with a written notice
of his rights, which shall include an explanation of the alternative dates for
distribution of benefits. The Participant may elect to exercise such rights, no
less than 30 days and no more than 180 days before the first date upon which
distribution of the Participant’s vested Account balances may be made; provided,
however, that such distribution may be made less than 30 days after the exercise
of such rights if

(A) the Plan Administrator informs the Participant of his right to such 30 to
180 day period, and

 

VIII-1



--------------------------------------------------------------------------------

(B) the Participant, after receiving such notice from the Plan Administrator,
affirmatively elects a distribution in less than 30 days. In the event that a
Participant does not consent to a distribution of a benefit in excess of $1,000
to which he is entitled under section 7.1, 7.2 or 7.3, the amount of his benefit
shall be paid to the Participant in such subsequent Plan Year as the Participant
shall, at any time, select, but not later than 60 days after the last day of the
Plan Year in which the Participant reaches his Normal Retirement Date.

8.2 Form of Payment

(a) The benefits payable under sections 7.1, 7.2, 7.3 and 7.4 shall be paid to
the Participant (or, if applicable, his beneficiary or beneficiaries), to the
extent possible, in cash or in units of Employer Securities (except that no
fractional shares shall be issued and the value of any fractional shares to
which a Participant would otherwise be entitled shall be paid in cash), as
elected by the Participant (or his beneficiary or beneficiaries). If the
Participant elects to receive all or any portion of the vested balance in his
Accounts in units of Employer Securities, then, during the 60-day period
immediately preceding the proposed distribution date of the benefit which the
Participant is entitled to receive under the Plan, the Trustee, to the extent
possible, shall apply (net of any brokerage commissions) such portion of the
Participant’s Accounts to the purchase of the maximum number of whole units of
Employer Securities at their then Fair Market Value. If the Trustee is unable to
apply any elected portion of the balance of such Accounts to the purchase of
whole units of Employer Securities within the said 60-day period, such elected
portion shall be paid in cash.

(b) Notwithstanding the provisions of section 8.2(a), if the amount to which any
Participant is entitled under Article VII is less than $5,000, the Plan
Administrator, in accordance with a uniform and nondiscriminatory policy, may
pay such amount to the Participant or his beneficiary in the form of cash rather
than Employer Securities unless the Participant or his beneficiary demands that
such amount be distributed in the form of Employer Securities; provided,
however, that prior to distributing any such amount in cash, the Participant’s
right to demand a distribution in the form of Employer Securities instead of
cash shall have been communicated to the Participant or his beneficiary in
writing by the Plan Administrator.

8.3 Manner of Payment

(a) Benefits payable under sections 7.1, 7.2, 7.3 and 7.4 shall be paid in a
single lump sum payment.

(b) Each payment shall satisfy the incidental death benefit requirements and all
other applicable provisions of Section 401(a)(9) of the Code, the regulations
issued thereunder, and such other rules thereunder as may be prescribed by the
Commissioner.

 

VIII-2



--------------------------------------------------------------------------------

8.4 Liquidation of Investments and Periodic Adjustments

(a) Notwithstanding any other provision of this Plan, whenever a Participant is
entitled to a distribution or withdrawal from the Plan pursuant to Article VIII
or IX the Plan Administrator and the Trustee shall be entitled to liquidate all,
or any portion, of the investments attributable to the Participant’s Accounts at
any time during the five business days preceding the date upon which the
distribution or withdrawal is scheduled to occur in order to facilitate the
payment of benefits. In the event that the Plan Administrator and the Trustee
elect to liquidate investments in order to facilitate a distribution or
withdrawal, the liquidated funds may be placed in a money market fund or similar
investment fund (or, when reasonable, may be held in cash, without liability for
interest thereon). The Plan Administrator may adopt such accounting procedures
as are necessary to accurately reflect the Participant’s interest in such
liquidated funds.

(b) Except as otherwise provided in section 8.4(a), to the extent the balance of
a Participant’s Accounts has not been distributed and remains in the Plan, the
value of such remaining balance shall be subject to adjustment from time to time
pursuant to the provisions of Article VI.

8.5 Direct Rollover Distributions

(a) Direct Rollover to Distributee. Notwithstanding any provision of the plan to
the contrary, a Distributee may elect, at the time and in the manner prescribed
by the Plan Administrator, to have all or any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover. In the event that a Distributee elects to have
only a portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan, the portion must not be less than $500 (adjusted under such
regulations as may be issued from time to time by the Secretary of the
Treasury).

(b) Direct Rollover to Qualified Plan/403(b) Plan. For taxable years beginning
on or after January 1, 2007, a Participant may elect to transfer employee
after-tax contributions by means of a direct rollover to a qualified plan or to
a 403(b) plan that agrees to separately account for amounts so transferred
(including interest thereon), including accounting separately for the portion of
such distribution which is includible in gross income and the portion of such
distribution which is not includible in gross income.

(c) Direct Rollover of Non-Spousal Distribution. For distributions after
December 31, 2009, a non-spouse Distributee, may, by a direct trustee-to-trustee
transfer (“direct rollover”), roll over all or any portion of his or her
distribution to an individual retirement account (“IRA”) that the beneficiary
establishes for purposes of receiving the distribution. In order to be able to
roll over the distribution, the distribution otherwise must satisfy the
definition of an “eligible rollover distribution” under Code Section 401(a)(31).
Although a non-spouse beneficiary may roll over directly such a distribution,
the distribution, if made prior to January 1, 2010, is not subject to the direct
rollover requirements of Code Section 401(a)(31) (including Code
Section 401(a)(31)(B)), the

 

VIII-3



--------------------------------------------------------------------------------

notice requirements of Code Section 402(f), or the mandatory withholding
requirements of Code Section 3405(c). If a non-spouse beneficiary receives a
distribution from the Plan, the distribution is not eligible for a 60-day
(non-direct) rollover. A non-spouse beneficiary may not roll over an amount that
is a required minimum distribution, as determined under applicable Treasury
Regulations.

8.6 Put Options

(a) The provisions of this section 8.6 relate to all Employer Securities
purchased with the proceeds of an exempt loan pursuant to Treasury Regulation
Section 53.4975-7(b) and held as assets of the Trust. Except to the extent
hereinafter provided in this section 8.6, except as provided in section 8.7, or
except as otherwise required by applicable law, no such Employer Securities may
be subject to a put, call or other option, or buy-sell or similar arrangement
while held by and when distributed from the Plan.

(b) If any Employer Securities subject to this section 8.6, when distributed to
or for the benefit of a Participant, are not then listed on a national
securities exchange registered under section 6 of the Securities Exchange Act of
1934 (the “1934 Act”) or are not then quoted on a system sponsored by a national
securities association registered under section 15A(b) of the 1934 Act, or, if
so listed or quoted, are then subject to a trading limitation (a restriction
under any federal or state securities law, any regulation thereunder or any
permissible agreement affecting such Employer Securities, that makes such
Employer Securities not as freely tradable as Employer Securities not subject to
such restriction), then the Participant, the Participant’s beneficiary or
beneficiaries, the persons to whom such shares are transferred by gift from the
Participant, or any person to whom such Employer Securities pass by reason of
the death of the Participant or a beneficiary of the Participant, as the case
may be, shall be granted an option to put any of the units of such Employer
Securities to the Company. The put option shall provide that, for a period of
fifteen (15) months after such shares are distributed, the Participant, the
Participant’s beneficiary or beneficiaries, the persons to whom such shares are
transferred by gift from the Participant, or any person to whom such Employer
Securities pass by reason of the death of the Participant or a beneficiary of
the Participant, as the case may be, shall have the right to have the Company
purchase such units at their Fair Market Value on the date the put option is
exercised. Any such put option shall be exercised by the holder notifying the
Company in writing that the put option is being exercised; the date of exercise
shall be the date the Company receives such written notice. Payment of the
purchase price shall be made by the Company, at the election of the Company,
either in cash within 30 days after the date of exercise or by an installment
purchase. Any installment purchase must provide for adequate security, a
reasonable interest rate and a payment schedule providing for cumulative
payments at any time not less than the payments that would be made if made in
substantially equal annual installments beginning within 30 days and ending not
more than five years (which may be extended to a date no later than the earlier
of ten years after the date of exercise or the date the proceeds of the loan
used by the Plan to acquire the securities in question are entirely repaid)
after the date the put option is exercised.

 

VIII-4



--------------------------------------------------------------------------------

(c) The following special rules shall apply to any put option granted with
respect to any Employer Securities subject to this section 8.6:

(1) At the time that any such put option is exercised, the Plan shall have an
option to assume the rights and obligations of the Company under the put option.

(2) If it is known at the time that a loan is made to the Plan to enable it to
purchase Employer Securities that federal or state law will be violated by the
Company honoring the put option provided in this section 8.6, the holder of any
such put option shall have the right to put such Employer Securities to a third
party that has substantial net worth at the time the loan is made and whose net
worth is reasonably expected to remain substantial, the identity of such third
party to be selected by the Plan Administrator.

(3) If any such Employer Securities are publicly traded without restriction when
distributed, but cease to be so traded within 15 months after distribution, the
Company shall notify each holder of such Employer Securities, in writing, on or
before the tenth day after the date such Employer Securities cease to be so
traded, that for the remainder of the 15-month period, such Employer Securities
are subject to a put option. Such notice shall also inform the holder of the
terms of such put option (which terms shall be consistent with the provisions of
this section 8.6). If such notice is given after the tenth day after the date
such Employer Securities cease to be so traded, the duration of the put option
shall be extended by the number of days between such tenth day and the date on
which notice is actually given.

(4) The period during which a put option is exercisable shall not include any
time when a distributee is unable to exercise it because the party bound by the
put option is prohibited from honoring it by applicable federal or state law.

(d) Except as otherwise permitted by law, the provisions of this section 8.6 are
not terminable for any reason, including as a result of the repayment of any
loan used to acquire Employer Securities or by the cessation of the Plan as an
employer stock ownership plan.

8.7 Location of Participant or Beneficiary Unknown. In the event that all, or
any portion, of the distribution payable to a Participant or his beneficiary
hereunder shall, at the expiration of two years after it becomes payable, remain
unpaid solely by reason of the inability of the Plan Administrator to ascertain
the whereabouts of such Participant or his beneficiary despite the reasonable
effort of the Plan Administrator to locate such Participant or his beneficiary,
the amount so distributable may, at the discretion of the Plan Administrator, be
treated as a forfeiture and used as provided by section 5.3(c). In the event a
Participant or beneficiary is located subsequent to his benefit being
reallocated, such benefit shall be restored.

 

VIII-5



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this section, the Plan Administrator
shall comply with the mandatory direct rollover distribution requirements of
Code Section 401(a)(31)(B) at all times after the provisions of such Section are
required to be effective under applicable federal law. In the event that Code
Section 401(a)(31)(B) is considered, by the Internal Revenue Service, as setting
forth permissive guidelines for distributions on behalf of missing Participants
and beneficiaries, the Plan Administrator may, at its discretion, elect to make
direct rollover distributions in accordance with Code Section 401(a)(31)(B).

8.8 Automatic Rollovers. Effective March 28, 2005, in the event of a mandatory
distribution greater than $1,000 in accordance with the provisions of section
8.1(b)(2), if the Participant does not elect to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution directly in accordance with the
provisions of this Article VIII, then the Plan Administrator will pay the
distribution in a direct rollover to an individual retirement plan designated by
the Plan Administrator.

8.9 Minimum Distribution Requirements

(a) General Rules.

(1) Effective Date. The provisions of this section 8.9 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

(2) Precedence. The requirements of this section 8.9 will take precedence over
any inconsistent provisions of the Plan.

(3) Requirements of Treasury Regulations Incorporated. All distributions
required under this section 8.9 will be determined and made in accordance with
the Treasury Regulations under Section 401(a)(9) of the Code.

(4) TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this article, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.

(b) Time and Manner of Distribution.

(1) Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

VIII-6



--------------------------------------------------------------------------------

(2) Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(A) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

(B) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(C) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(D) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this subparagraph (b)(2), other
than subparagraph (b)(2)(A), will apply as if the surviving spouse were the
Participant.

For purposes of this subparagraph (b)(2) and paragraph (d), unless subparagraph
(b)(2)(D) applies, distributions are considered to begin on the Participant’s
required beginning date. If subparagraph (b)(2)(D) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under subparagraph (b)(1). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s required beginning date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under subparagraph (b)(2)(1)), the date distributions are
considered to begin is the date distributions actually commence.

(3) Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with paragraphs (c) and (d) of
this section. If the Participant’s interest is

 

VIII-7



--------------------------------------------------------------------------------

distributed in the form of an annuity purchased from an insurance company,
distributions thereunder will be made in accordance with the requirements of
Section 401(a)(9) of the Code and the Treasury Regulations.

(c) Required Minimum Distributions During Participant’s Lifetime.

(1) Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

(A) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)–9 of the Treasury Regulations, using the Participant’s age
as of the Participant’s birthday in the distribution calendar year; or

(B) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)–9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(2) Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this paragraph (c) beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

(d) Required Minimum Distributions After Participant’s Death.

(1) Death On or After Date Distributions Begin.

(A) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

(i) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

VIII-8



--------------------------------------------------------------------------------

(ii) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(iii) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(B) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(2) Death Before Date Distributions Begin.

(A) Participant Survived by Designated Beneficiary. Except as provided in the
adoption agreement, if the Participant dies before the date distributions begin
and there is a designated beneficiary, the minimum amount that will be
distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the remaining life expectancy of the Participant’s designated
beneficiary, determined as provided in subparagraph (d)(1).

(B) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary

 

VIII-9



--------------------------------------------------------------------------------

as of September 30 of the year following the year of the Participant’s death,
distribution of the Participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

(C) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under subparagraph (b)(2)(A), this subparagraph
(d)(2) will apply as if the surviving spouse were the Participant.

(e) Definitions.

(1) Designated Beneficiary. The individual who is designated as the beneficiary
under section 7.4 of the Plan and is the designated beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)–1, Q&A-4, of the Treasury
Regulations.

(2) Distribution Calendar Year. A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Participant’s required beginning date. For
distributions beginning after the Participant’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under section (b)(2). The required minimum distribution for the Participant’s
first distribution calendar year will be made on or before the Participant’s
required beginning date. The required minimum distribution for other
distribution calendar years, including the required minimum distribution for the
distribution calendar year in which the Participant’s required beginning date
occurs, will be made on or before December 31 of that distribution calendar
year.

(3) Life Expectancy. Life expectancy as computed by use of the Single Life Table
in Section 1.401(a)(9)–9 of the Treasury Regulations.

(4) Participant’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the

 

VIII-10



--------------------------------------------------------------------------------

valuation calendar year or in the distribution calendar year if distributed or
transferred in the valuation calendar year.

(5) Required Beginning Date. The date specified in section 8.1(b) of the Plan.

 

VIII-11



--------------------------------------------------------------------------------

ARTICLE IX

PRERETIREMENT WITHDRAWALS

9.1 Hardship Withdrawals

(a) A Participant will be eligible to receive a withdrawal of any amounts
credited to his Elective Contributions Account and his Rollover/Merger Account
on account of Hardship. Notwithstanding the foregoing, any withdrawal pursuant
to this section 9.1 shall not include amounts credited at any time to the
Participant (in this Plan or any plan merged with this Plan) as (1) earnings
attributable to Elective Contributions, or (2) Non-Elective Contributions and
earnings attributable thereto. If a Participant incurs a Hardship, such
Participant may apply to the Plan Administrator for the withdrawal of a portion
of his Elective Contributions Account and Rollover/Merger Account not in excess
of the amount of such Hardship. The Plan Administrator shall determine whether
an immediate and heavy financial need exists and the amount necessary to meet
the need (which amount may include the amount necessary to pay income taxes and
penalties reasonably anticipated to result from the withdrawal), or the lesser
amount, if any, to be distributed to such Participant, in a uniform and
nondiscriminatory manner. If the Plan Administrator approves a Hardship
withdrawal, it shall direct the Trustee to distribute such amount to such
Participant first from any amounts credited to his Rollover/Merger Account and
then from his Elective Contributions Account (subject, in each case, to the
restrictions set forth hereinabove). No Hardship Withdrawal shall be permitted
in an amount less than $1,000.

(b) An immediate and heavy financial need shall be deemed to include

(1) expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income) for the Participant;

(2) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(3) payment of tuition, related educational fees, and room and board expenses,
for up to the next 12 months of post-secondary education for the Participant or
his spouse, children or other dependents (as defined in Code Section 152, and,
for taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(b)(10, (b)(2), and (d)(1)(B));

(4) payments necessary to prevent the eviction of the Participant from his
principal residence or the foreclosure on the mortgage of such residence;

 

IX-1



--------------------------------------------------------------------------------

(5) payments for burial or funeral expenses of the Participant’s deceased
parent, spouse, children or dependents (as defined in Code Section 152, and, for
taxable years beginning on or after January 1, 2005, without regard to Code
Section 152(d)(1)(B));

(6) expenses for the repair of damage to the Participant’s principal residence
that would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of the adjusted gross income); or

(7) such other events as may be prescribed by the Commissioner of the Internal
Revenue Service in revenue rulings, notices and other documents of general
applicability.

(c) A financial need shall not fail to qualify as immediate and heavy merely
because such need was reasonably foreseeable or voluntarily incurred by the
Participant.

(d) A distribution pursuant to this section 9.1 will be deemed necessary to
satisfy the financial need of a Participant if:

(1) the distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant (including any amount necessary to pay income
taxes and penalties reasonably anticipated to result from the distribution);

(2) the Participant has obtained all distributions, other than hardship
distributions, and all nontaxable loans currently available under all plans
maintained by an Employer;

(3) the Participant’s Elective Contributions to the Plan or any other qualified
or nonqualified plans of deferred compensation maintained by an Employer are
suspended and he is not permitted to make further Elective Contributions until
the expiration of 6 months from the date of such withdrawal; and

(4) the Participant is not permitted to make Elective Contributions to the Plan
or any other plan maintained by an Employer for the Participant’s taxable year
immediately following the taxable year of the Hardship distribution in excess of
the applicable limit under Section 402(g) of the Code for such next taxable year
less the amount of such Participant’s elective contributions for the taxable
year of the hardship distribution.

(e) Any Participant who withdraws an amount pursuant to section 9.1(a) shall be
subject to the limitations of section 5.1(g).

 

IX-2



--------------------------------------------------------------------------------

9.2 Withdrawals After Age 59 1/2 . Upon reaching age 59 1/2, a Participant may
apply to the Plan Administrator for the withdrawal of all or a portion of his
vested Accounts. The Plan Administrator shall establish uniform and
nondiscriminatory rules and procedures regarding the distribution of benefits
pursuant to this section. The Plan Administrator shall direct the Trustee to
distribute to a Participant who has applied for such a withdrawal the amount
requested from his Accounts. Amounts withdrawn from the Participant’s Accounts
shall be paid to the Participant in the form and manner provided in sections 8.2
and 8.3.

 

IX-3



--------------------------------------------------------------------------------

ARTICLE X

DIRECTED INVESTMENTS

10.1 Participant Directed Investments. Each Participant shall direct the Trustee
to invest his Accounts as provided by sections 10.1 through 10.6. Each
Participant, whose Accounts were partially invested, prior to April 1, 2002, at
the direction of the “company stock fund trustee” (as defined by the terms of
this Plan in effect prior to April 1, 2002) may elect on or after the Effective
Date to invest all or any portion of his Accounts previously invested in the
Company Stock Fund at the direction of the “company stock fund trustee” in any
investment made available by the Plan. Until a Participant so elects, on or
after April 1, 2002, he shall be deemed to have elected that his Accounts
previously invested in the Company Stock Fund by the “company stock fund
trustee” shall remain invested as they were invested prior to April 1, 2002.

10.2 Investment Funds. Subject to the other requirements of this Article X, each
Participant may invest his Accounts in one or more Funds made available to
Participants through shares of one or more investment companies or mutual funds,
segregated accounts invested in one or more of savings or notice accounts,
deposits in or certificates issued by a bank, insurance, annuity or other
investment contracts, or other appropriate investment vehicles. Funds made
available to Participants shall include a Company Stock Fund, which shall
consist of a portfolio invested primarily in Employer Securities (and the assets
of which, to the extent practicable, shall be fully invested in Employer
Securities unless and to the extent otherwise required by the Plan
Administrator). Accordingly, the Trustee may invest all of the assets of the
Employer Securities Fund in Employer Securities. Employer Securities may be
purchased or otherwise acquired by the Trustee from any source, including any
party that might be a party in interest (within the meaning of Section 3(14)of
ERISA) or a disqualified person (within the meaning of Section 4975(e)(2) of the
Code); provided, however, that if Employer Securities are purchased or acquired
from such a party in interest or disqualified person, the Trustee shall neither
pay more than adequate consideration (within the meaning of Section 3(18) of
ERISA), nor pay any commission to any person in connection with such
acquisition.

10.3 Divestment of Employer Securities

(a) Rule Applicable to Elective Contributions. For Plan Years beginning after
December 31, 2006, if any portion of the Accounts of a Participant (including,
for purposes of this section, a beneficiary entitled to exercise the rights of a
Participant) attributable to Elective Contributions is invested in
publicly-traded Employer Securities, the Participant may elect to direct the
Plan to divest any such Employer Securities, and to reinvest an equivalent
amount in other investment options which satisfy the requirements of paragraph
(c).

(b) Rule Applicable to Employer Contributions. If any portion of a Participant’s
Account attributable to Non-Elective or Matching Contributions is invested in
publicly-traded Employer Securities, then a Participant who has completed at
least 3 years of vesting service, or a beneficiary of any deceased Participant
entitled to exercise the right of a Participant, may elect to direct the Plan to
divest any such Employer

 

X-1



--------------------------------------------------------------------------------

Securities, and to reinvest an equivalent amount in other investment options
which satisfy the requirements of paragraph (c).

(1) 3-year Phase-In Applicable to Employer Contributions. For Employer
Securities acquired with Non-Elective or Matching Contributions during a Plan
Year beginning before January 1, 2007, the rule described in this section 10.3
only applies to the percentage of the Employer Securities (applied separately
for each class of securities) as follows:

 

Plan Year

   Percentage

2007

   33

2008

   66

2009

   100

(2) Exception to Phase-In for Certain Age 55 Participants. The 3-year phase-in
rule of section 10.3(b)(1) does not apply to a Participant who has attained age
55 and who has completed at least 3 years of service before the first Plan Year
beginning after December 31, 2005.

(c) Investment Options. For purposes of this section 10.3, other investment
options must include not less than three investment options, other than Employer
Securities, to which the Participant may direct the proceeds of divestment of
Employer Securities required by this Article X, each of which options is
diversified and has materially different risk and return characteristics. The
Plan must provide reasonable divestment and reinvestment opportunities at least
quarterly. Except as provided in regulations, the Plan may not impose
restrictions or conditions on the investment of Employer Securities which the
Plan does not impose on the investment of other Plan assets, other than
restrictions or conditions imposed by reason of the application of securities
laws or a condition permitted under IRS Notice 2006-107 or other applicable
guidance.

(d) Exceptions for Certain Plans. This section 10.3 does not apply to an
employee stock ownership plan (“ESOP”) if: (i) there are no contributions to the
ESOP (or related earnings) attributable to elective deferrals or matching
contributions; and (ii) the ESOP is a separate plan, for purposes of Code
Section 414(l), from any other defined benefit plan or defined contribution plan
maintained by the same employer or employers.

10.4 Election Procedures. Each Participant’s elections described in section 10.1
shall be made upon his commencement of participation in the Plan in accordance
with the Agreements and Declarations of Trust or by any contract entered into by
the Trustees or the Plan Administrator with an investment manager appointed to
manage all or any portion of the assets of the Plan.

 

X-2



--------------------------------------------------------------------------------

(a) A Participant shall designate the percentage of his Accounts to be allocated
to any Fund. The Plan Administrator shall establish the minimum percentage that
each Participant may select to be allocated to any Fund selected by the
Participant.

(b) A Participant may revise his election effective as of such dates as may be
selected by the Plan Administrator from time to time (which shall be effective
not less than quarterly). The Participant’s revised election shall be effective
for contributions made to the Plan after the effective date of such revision,
and may be effective for the investment of balances previously allocated and
remaining credited to a Participant’s Accounts.

(c) The Trustees shall make requested investments on behalf of each Participant
within a reasonable period after the receipt of directions from the Plan
Administrator or the Participant. Whenever a Participant requests a transfer of
any portion of his Accounts from one Fund to another, the Trustee shall be
permitted to delay the purchase of the new Fund until it receives the proceeds
attributable to the sale of the prior Fund.

10.5 Failure to Designate. The Plan Administrator, or its designee, shall
establish a “Qualified Default Investment Alternative” as described in section
10.7(b) into which the Account of each Participant (or his beneficiary), who
fails to direct the investment of such Account, shall be invested on behalf of
such Participant (or his beneficiary).

10.6 Uniform Procedures. The Plan Administrator shall establish uniform
procedures regarding Participant investment directions, which procedures shall
be communicated to all Participants. The Plan Administrator, at its sole
discretion, may prohibit, or otherwise restrict, investment of Account balances
in the Company Stock Fund by any officer, director or 10% shareholder of the
Company, or any other Participant who is required to file reports under
Section 16(b) of the Securities Exchange Act of 1934, in order to prevent a
violation of federal law or an undue administrative burden upon the Plan
Administrator.

10.7 Designated Section 404(c) Plan

(a) This Plan is designated as an “ERISA Section 404(c) Plan” providing
Participants (and beneficiaries) with the opportunity to exercise control over
the investment of assets held in their Accounts and to select, from a broad
range of investment funds, the manner in which some or all of the assets in
their Accounts are invested. The investment funds shall be selected and offered
by the Company, as the designated plan fiduciary, in accordance with
Section 404(c) of ERISA and the regulations thereunder.

(b) The Qualified Default Investment Alternatives selected by the Plan
Administrator pursuant to section 10.5, shall comply Section 404(c)(5) of ERISA
and the regulations thereunder.

 

X-3



--------------------------------------------------------------------------------

(c) Information relating to the purchase, holding or sale of interests in the
Company Stock Fund by Participants, as well as the voting and/or tender of
Employer Securities, shall be maintained on a confidential basis by the director
of personnel for the Company at all times. The director of personnel for the
Company shall be the fiduciary responsible for maintaining all participant
information with respect to investments in, and the voting and tender of, the
Company Stock Fund. The director of personnel shall maintain confidential
information with respect to participants’ investments in the Company Stock Fund
in a manner that will prevent officers, directors and employees of the Company
from obtaining access to the information unless they have been specifically
authorized to receive the information in connection with their responsibilities
with respect to the administration of the plan. The director of personnel also
shall be responsible for the periodic review and revision of confidentiality
procedures for the Plan.

(d) In the event the fiduciary designated in section 10.6(b) above determines
that the direct or indirect exercise of shareholder rights by any Participant
who has invested in the Company Stock Fund may be subject to undue employer
influence, the fiduciary shall appoint one or more independent fiduciaries (who
are not affiliated with any Employer) to carry out such activities with respect
to the Company Stock Fund as may be required to eliminate such undue employer
influence.

10.8 Loans. No new Participant loans will be permitted from the Plan. For loans
made to Participants in the PSS ESOP prior to October 23, 1998, the provisions
of the PSS ESOP, as set forth prior to its merger with this Plan, shall be in
effect.

 

X-4



--------------------------------------------------------------------------------

ARTICLE XI

TRUST FUNDS

11.1 Trust Fund. The Trust Fund shall be held by the Principal Trust Company, as
Trustee, or by a successor trustee or trustees, for use in accordance with the
Plan under the Agreement and Declaration of Trust. The Agreement and Declaration
of Trust may from time to time be amended in the manner therein provided.
Similarly, the Trustee may be changed from time to time in the manner provided
in the Agreement and Declaration of Trust.

11.2 Separate Funds. The Trustee may maintain a primary trust fund (which shall
include assets attributable to Funds other than the Company Stock Fund) and a
Company Stock Fund.

11.3 Voting. Unless otherwise required by the Agreement and Declaration of
Trust, any voting and other rights with respect to units of Employer Securities
held as part of, or otherwise attributable to, each Participant’s Accounts,
within the Company Stock Fund shall be exercised as follows:

(a) If the Employer has a publicly traded security, as defined in Labor
Regulation Section 2550.404(c)-1(d)(2)(ii)(E)(4)(iii), any voting and other
rights with respect to units of Employer Securities (including fractional
shares) allocated to any Participant’s portion of the Company Stock Fund shall
be exercised by the Trustee in accordance with instructions received from such
Participant.

(b) In connection with the exercise of the rights set forth in section 11.3(a),
the Trustee shall notify each Participant at least 30 days prior to the date
upon which such rights are to be exercised; provided, however, that the Trustee
shall not be under any obligation to notify the Participants sooner than it
receives such information as security holders of record. In the event the notice
received by the Trustee makes it impossible for the Trustee to comply with such
thirty-day notice requirement, the Trustee shall notify the Participants
regarding the exercise of such rights as soon as practicable. The notification
shall include all information distributed to the security holders of record by
the Employer regarding the exercise of such rights. The Trustee shall be
entitled to exercise such rights on the units of Employer Securities allocated
to a Participant’s portion of the Company Stock Fund only to the extent that it
receives direction from such Participant, and if it does not receive direction,
it shall not exercise any rights.

11.4 Dividends. Unless otherwise required by the Agreement and Declaration of
Trust, dividends with respect to units of Employer Securities held as part of,
or otherwise allocable to, the Participants’ Accounts shall be retained by the
Trustee within the Company Stock Fund and allocated in the same manner as other
income of the Trust Fund.

 

XI-1



--------------------------------------------------------------------------------

ARTICLE XII

EXPENSES OF ADMINISTRATION OF THE PLAN AND THE TRUST FUND

12.1 Expenses of Administration. The Company shall bear all expenses of
implementing this Plan and the Trust. For its services, any corporate trustee
shall be entitled to receive reasonable compensation in accordance with its
written agreement with the Company, as in effect from time to time. Any
individual Trustee shall be entitled to such compensation as shall be arranged
between the Company and the Trustee by separate instrument; provided, however,
that no person who is already receiving full-time pay from any Employer or any
Affiliate shall receive compensation from the Trust Fund (except for the
reimbursement of expenses properly and actually incurred). The Company may pay
all expenses of the administration of the Trust Fund, including the Trustee’s
compensation, the compensation of any investment manager, the expense incurred
by the Plan Administrator in discharging its duties, all income or other taxes
of any kind whatsoever that may be levied or assessed under existing or future
laws upon or in respect of the Trust Fund, and any interest that may be payable
on money borrowed by the Trustee for the purpose of the Trust and any Employer
may pay such expenses as relate to Participants employed by such Employer. Any
such payment by the Company or another Employer shall not be deemed a
contribution to this Plan. Such expenses shall be paid out of the assets of the
Trust Fund unless paid or provided for by the Company or another Employer.
Notwithstanding anything contained herein to the contrary, no excise tax or
other liability imposed upon the Trustee, the Plan Administrator or any other
person for failure to comply with the provisions of any federal law shall be
subject to payment or reimbursement from the assets of the Trust.

 

XII-1



--------------------------------------------------------------------------------

ARTICLE XIII

AMENDMENT AND TERMINATION

13.1 Restrictions on Amendment and Termination of Plan. It is the present
intention of the Company to maintain the Plan set forth herein indefinitely.
Nevertheless, the Company specifically reserves to itself the right at any time,
and from time to time, to amend or terminate this Plan in whole or in part;
provided, however, that no such amendment:

(a) shall have the effect of vesting in any Employer, directly or indirectly,
any interest, ownership or control in any of the present or subsequent funds
held subject to the terms of the Trust;

(b) shall cause or permit any property held subject to the terms of the Trust to
be diverted to purposes other than the exclusive benefit of the Participants and
their beneficiaries or for the administrative expenses of the Plan Administrator
and the Trust;

(c) shall either directly or indirectly reduce any vested and nonforfeitable
interest of, or the vested percentage in effect with respect to, a Participant
determined as of the later of the date the amendment is adopted or the date the
amendment is effective, except as permitted by law;

(d) shall reduce the Accounts of any Participant;

(e) shall amend any vesting schedule with respect to any Participant who has at
least three Years of Service at the end of the election period described below,
except as permitted by law, unless each such Participant shall have the right to
elect to have the vesting schedule in effect prior to such amendment apply with
respect to him, such election, if any, to be made during the period beginning
not later than the date the amendment is adopted and ending no earlier than
sixty (60) days after the latest of the date the amendment is adopted, the
amendment becomes effective or the Participant is issued written notice of the
amendment by his Employer or the Plan Administrator;

(f) shall increase the duties or liabilities of the Trustee without its written
consent; or

(g) shall modify, more than once in any 6-month period, any provision of the
Plan set forth in Article V, sections 5.1, 5.3, 5.4, 5.5, 6.5(b), and 6.6 that
is applicable to any officer, director, 10% owner of any Employer, or any other
Participant who is required to file reports under Section 16(a) of the
Securities Exchange Act of 1934.

13.2 Amendment of Plan. Subject to the limitations stated in section 13.1, the
Company shall have the power to amend this Plan in any manner that it deems
desirable, and, not in limitation but in amplification of the foregoing, it
shall have the right to change or modify the method of allocation of
contributions hereunder (except as provided in section 13.1(g)) to change

 

XIII-1



--------------------------------------------------------------------------------

any provision relating to the administration of this Plan and to change any
provision relating to the distribution or payment, or both, of any of the assets
of the Trust.

13.3 Termination of Plan. Any Employer, in its sole and absolute discretion, may
permanently discontinue making contributions under this Plan or may terminate
this Plan and the Trust (with respect to all Employers if it is the Company, or
with respect to itself alone if it is an Employer other than the Company),
completely or partially, at any time without any liability whatsoever for such
permanent discontinuance or complete or partial termination. In any of such
events, the affected Participants, notwithstanding any other provisions of this
Plan, shall have fully vested interests in the amounts credited to their
respective Accounts at the time of such complete or partial termination of this
Plan and the Trust or permanent discontinuance of contributions. All such vested
interests shall be nonforfeitable.

13.4 Discontinuance Procedure. In the event an Employer decides to permanently
discontinue making contributions, such decision shall be evidenced by an
appropriate resolution of its board and a certified copy of such resolution
shall be delivered to the Plan Administrator and the Trustee. All of the assets
in the Trust Fund belonging to the affected Participants on the date of
discontinuance specified in such resolutions shall, aside from becoming fully
vested as provided in section 13.3, be held, administered, and distributed by
the Trustee in the manner provided under this Plan. In the event of a permanent
discontinuance of contributions without such formal documentation, full vesting
of the interests of the affected Participants in the amounts credited to their
respective Accounts will occur on the last day of the year in which a
substantial contribution is made to the Trust.

13.5 Termination Procedure

(a) In the event an Employer decides to terminate this Plan and the Trust, such
decision shall be evidenced by an appropriate resolution of its Board and a
certified copy of such resolution shall be delivered to the Plan Administrator
and the Trustee. After payment of all expenses and proportional adjustments of
individual accounts to reflect such expenses and other changes in the value of
the Trust Fund as of the date of termination, each affected Participant (or the
beneficiary of any such Participant) shall be entitled to receive, provided that
the requirements set forth in section 13.5(b) are met, any amount then credited
to his Accounts in a lump sum.

(b) In the event this Plan and the Trust are terminated, completely or
partially, and with respect to any one Employer or with respect to all
Employers, distributions may not be made pursuant to this section 13.5 unless:

(1) the Plan has been completely terminated and no successor plan (within the
meaning of Section 401(k)(10) of the Code) has been established;

(2) the Plan has been partially terminated as a result of the sale or other
disposition by an Employer to an unrelated corporation of substantially all of
the assets used in a trade or business, in which case

 

XIII-2



--------------------------------------------------------------------------------

distribution may be made to employees who continue employment with the acquiring
corporation; or

(3) the Plan has been partially terminated as a result of the sale or other
disposition by an Employer of its interest in a subsidiary, in which case
distribution may be made to employees who continue employment with the
subsidiary.

(c) At the election of the Participant, the Plan Administrator may transfer the
amount of any Participant’s distribution under this section 13.5 to the trustee
of another qualified plan or the trustee of an individual retirement account or
individual retirement annuity instead of distributing such amount to the
Participant. Any such election by a Participant shall be in writing and filed
with the Plan Administrator.

(d) In the event the Plan is terminated on a date other than the last day of the
Plan Year, the Limitation Year shall become a short Limitation Year beginning on
the first day of the Plan Year immediately prior to the date of termination and
ending on the date of termination. In addition, the applicable dollar limitation
for Annual Additions in section 6.5(a) shall be equal to the applicable dollar
limitation for that Limitation Year multiplied by a fraction, the numerator of
which is the number of months (including any fractional parts of a month) in the
short Limitation Year and the denominator of which is twelve (12).

 

XIII-3



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

14.1 Merger or Consolidation. This Plan and the Trust may not be merged or
consolidated with, and the assets or liabilities of this Plan and the Trust may
not be transferred to, any other plan or trust unless each Participant would
receive a benefit immediately after the merger, consolidation or transfer, if
the plan and trust then terminated, that is equal to or greater than the benefit
the Participant would have received immediately before the merger, consolidation
or transfer if this Plan and the Trust had then terminated.

14.2 Alienation

(a) Except as provided in section 14.2(b), no Participant or beneficiary of a
Participant shall have any right to assign, transfer, appropriate, encumber,
commute, anticipate, or otherwise alienate his interest in this Plan or the
Trust or any payments to be made thereunder; no benefits, payments, rights or
interests of a Participant or beneficiary of a Participant of any kind or nature
shall be in any way subject to legal process to levy upon, garnish, or attach
the same for payment of any claim against the Participant or beneficiary of a
Participant; and no Participant or beneficiary of a Participant shall have any
right of any kind whatsoever with respect to the Trust, or any estate or
interest therein, or with respect to any other property or right, other than the
right to receive such distributions as are lawfully made out of the Trust, as
and when the same respectively are due and payable under the terms of this Plan
and the Trust.

(b) Notwithstanding the provisions of section 14.2(a), the Plan Administrator
shall direct the Trustee to make payments pursuant to a Qualified Domestic
Relations Order (“QDRO”) as defined in Section 414(p) of the Code. The Plan
Administrator shall establish procedures consistent with Section 414(p) of the
Code to determine if any order received by the Plan Administrator, or any other
fiduciary of the Plan, is a QDRO. Notwithstanding any provision of this Plan to
the contrary, if the QDRO so requires, distribution with respect to any QDRO
received by the PSS ESOP prior to April 1, 1999, shall be made to an Alternate
Payee without regard to the age or employment status of the Participant.
Distribution shall be made to an Alternate Payee pursuant to any other QDRO only
after compliance with the maximum Participant age, or termination of employment
status, provisions of Section 414(p) of the Code. Effective on or after April 6,
2007, a domestic relations order that otherwise satisfies the requirements for a
QDRO will not fail to be a QDRO: (1) solely because the order is issued after,
or revises, another domestic relations order or QDRO; or (2) solely because of
the time at which the order is issued, including issuance after the annuity
starting date or after the Participant’s death.

14.3 USERRA Requirements. Effective December 12, 1994, this Plan shall comply
with the requirements of the Uniformed Services Employment and Reemployment
Rights Act (“USERRA”) and Section 414(u) of the Code, including the following:

(a) An individual reemployed under USERRA shall be treated as not having
incurred a Break in Service with the Employer by reason of such individual’s
qualified military service (as defined in Section 414(u) of the Code).

 

XIV-1



--------------------------------------------------------------------------------

(b) Each period of qualified military service served by an individual is, upon
reemployment, deemed to constitute service with the Employer for purposes of
vesting and the accrual of benefits under the Plan.

(c) An individual reemployed under USERRA is entitled to accrued benefits that
are contingent on the making of, or derived from, Employee contributions or
elective deferrals only to the extent the individual makes payment to the Plan
with respect to such contributions or deferrals; provided, however, that no such
payment may exceed the amount the individual would have been permitted or
required to contribute had the individual remained continuously employed by the
Employer throughout the period of qualified military service. Any payment to the
Plan under this subsection (c) shall be made during the period beginning with
the date of reemployment and whose duration is 3 times the period of the
qualified military service (but not greater than 5 years).

14.4 Governing Law. This Plan shall be administered, construed, and enforced
according to the laws of the State of Florida, except to the extent such laws
have been expressly preempted by federal law.

14.5 Action by Employer. Whenever the Company or another Employer under the
terms of this Plan is permitted or required to do, or perform, any act, it shall
be done and performed by the Board of Directors of the Company or its delegee.

14.6 Alternative Actions. In the event it becomes impossible for the Company,
another Employer, the Plan Administrator, or the Trustee to perform any act
required by this Plan, then the Company, such other Employer, the Plan
Administrator, or the Trustee, as the case may be, may perform such alternative
act that most nearly carries out the intent and purpose of this Plan.

 

XIV-2



--------------------------------------------------------------------------------

14.7 Gender. Throughout this Plan, and whenever appropriate, the masculine
gender shall be deemed to include the feminine and neuter; the singular, the
plural; and vice versa.

IN WITNESS WHEREOF, this Amendment and Restatement has been executed this     
day of             , 2010, and shall be effective as of the dates set forth
hereinabove.

 

PSS WORLD MEDICAL, INC. By:  

/s/ David D. Klarner

Its:  

Vice President

 

 

“COMPANY”

 

XIV-3